Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 1 of 131 PageID#
                                   10509


    IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT
                             OF VIRGINIA
                           Richmond Division

                            GOLDEN BETHUNE-HILL, et al.,

                                         Plaintiffs,

                                             v.

                   VIRGINIA STATE BOARD OF ELECTIONS, et al.,

                                        Defendants.

                                Civil Action No. 3:14cv852

                          REPORT OF THE SPECIAL MASTER

                                     December 7, 2018

                                    Bernard Grofman*
                                     Special Master

   *Bernard Grofman is Distinguished Professor of Political Science and Jack W.
   Peltason Endowed Chair of Democracy Studies at the University of California,
   Irvine, and former Director of the UCI Center for the Study of Democracy. His
   research deals with topics such as voting rights, electoral rules, theories of
   representation, behavioral social choice, and political science methodology. He is co-
   author of five books (four from Cambridge University Press and one from Yale
   University Press), and co-editor of 23 other books; with over 300 research articles
   and book chapters, including ten in the American Political Science Review. A
   member of the American Academy of Arts and Sciences since 2001, he has been a
   scholar-in-residence at universities and research centers in the U.S., Austria,
   Canada, France, Germany, Hungary, Italy, Japan, the Netherlands, Spain, and the
   UK, and he has an honorary Ph.D. from the University of Copenhagen (Denmark)
   for his research on comparative electoral systems. He has previously been involved
   as a consultant or expert witness for federal courts, the U.S. Department of Justice,
   both major political parties at a state or national level, and civil rights groups such
   as the NAACP Legal Defense and Educational Fund and the Mexican-American
   Legal Defense and Educational Fund. As a specialist on redistricting, his own
   research, or co-authored Amicus Briefs, or chapters in books he has edited, has been
   cited in more than a dozen U.S. Supreme Court decisions, most recently in Arizona
   State Legislature v. Arizona Independent Redistricting Commission (2015) and,
   perhaps most notably, in Thornburg v. Gingles, 478 US 30 (1986).

                                              1
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 2 of 131 PageID#
                                   10510


                           REPORT OF THE SPECIAL MASTER


                                 EXECUTIVE SUMMARY




         Because there is no new plan offered by the State of Virginia for the House of

   Delegates that must be given special deference as a potential remedy, the starting

   point for any court remedial plan remains the 2011 Enacted Plan. But, to the

   extent the 2011 Enacted Plan for the House of Delegates “subordinated traditional

   districting principles to racial considerations” it is “not owed deference” Abrams v.

   Johnson, 521 U.S. 74, at 85 (1997). There were eleven districts in the 2011

   Enacted plan identified as unconstitutional: districts 63, 69, 70, 71, 74, 77, 80, 89,

   90, 92, and 95. These districts must be redrawn in a constitutional fashion in any

   remedy. Moreover, any court adopted plan must be narrowly tailored to remedy the

   constitutional infirmities in the 2011 enacted plan.

         One important element of a narrowly tailored remedy is that it should

   confine its changes to those districts which must be changed in the process of the

   obligatory redrawing of the 11 unconstitutional districts. At minimum, this

   principle of narrow tailoring suggests the appropriateness of limiting the changes in

   any remedial plan to the 11 unconstitutional districts and to the 22 additional

   districts that are adjacent to the unconstitutional ones -- unless there are

   compelling geographic or demographic reasons to the contrary. This principle

   would limit changes to no more than 33 districts.

                                              2
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 3 of 131 PageID#
                                   10511


         The principle of narrow tailoring also suggests limiting district changes in

   the remedial plan to the 23 districts that contain pieces of counties that are also

   contained within the unconstitutional districts, except as might be needed to assure

   population balance across the redrawn districts. Unconstitutionality was

   specifically found for only eleven districts in the 2011 enacted plan –with this

   finding in all but one of the districts that were drawn with the avowed aim of

   containing a 55% black voting percentage. However, as a matter of simple

   geographic logic, if there are districts other than the unconstitutional eleven that

   contain portions of the populations of some of the 15 counties that have pieces in the

   eleven districts, at least some of those districts had to have been affected

   by/implicated in the line drawing that created the unconstitutionality in the eleven

   districts found to be unconstitutional. This is especially true if the portion(s) of a

   county not contained within the unconstitutional districts have populations that are

   racially distinct from the portion(s) of the county found inside the unconstitutional

   districts. Thus, remedying the unconstitutionality of the eleven districts will,

   necessarily, require changes in the district boundaries of some of the additional

   districts containing the counties found within the unconstitutional eleven. In

   terms of this logic, as many as 34 districts might need to be redrawn.

           However, on the one hand, not all of these 34 districts are either

   unconstitutional or adjacent to one of the unconstitutional districts. And, on the

   other hand, not all of the districts not found to be unconstitutional that lie adjacent

   to the unconstitutional districts contain pieces of one or more of the counties found



                                               3
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 4 of 131 PageID#
                                   10512


   in an unconstitutional district. There are three districts that are adjacent to one

   or more of the unconstitutional districts, but which do not contain a piece of any of

   the 15 counties found in whole or part within the unconstitutional districts

   (districts 55, 96, 97). And there are five districts that are not adjacent to one or

   more of the unconstitutional districts, but which do contain a piece of at least one of

   the 15 counties found in whole or part within the unconstitutional districts

   (districts 21, 56, 65, 82, 84).

          The two sets of constraints on narrowly tailoring, and the fact that they do

   not perfectly overlap, led me to recommend to the court only maps that confined

   their boundary changes to the unconstitutional districts and those districts that

   satisfy both a “district adjacency constraint” and a “potentially implicated county”

   constraint, i.e. districts that lie in the intersection of these two sets of constraints.

   There are 19 districts that are both adjacent to one or more the unconstitutional

   ones and also contain a piece of at least one of the 15 counties found in whole or

   part within the unconstitutional districts (districts 61, 62, 64, 66, 68, 72, 73, 75, 76,

   78, 79, 81, 83, 85, 91, 93, 94, 96, 100). Thus, there are 30 districts in the

   intersection of a “district adjacency constraint” and a “potentially implicated

   county” constraint.1

          However, a careful investigation of redistricting options demonstrates that

   the number of districts that need to be redrawn in the 2011 enacted map to




   1
    There are 38 districts that lie in the union of the “adjacency” and “affected county”
   constraint.
                                                4
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 5 of 131 PageID#
                                   10513


   effectuate a narrowly tailored constitutional map is considerably lower than 30.    In

   other words, in my view, not all the districts that are both adjacent to the

   unconstitutional ones and contain portions of counties found within the

   unconstitutional districts need to be redrawn in order to construct a constitutional

   remedy that is narrowly tailored. The illustrative maps I propose to the Court

   change no more than 26 districts, and some combinations of the modularized plans

   would result in a change in as few as 21 districts.

         Because there are potential tradeoffs among traditional redistricting criteria

   (including tradeoffs between limiting the number of districts that are changed from

   the 2011 Enacted Map and factors such as minimization of unnecessary county

   splits or improving compactness), other plan feature comparisons may lead the

   Court, under the totality of circumstances, to a preference for a remedy that

   changes more than 21 districts. But, plans that changed more than 26 districts

   would, in my view, require a compelling factual argument that such additional

   district changes were needed to create a narrowly tailored constitutional remedy.

   Such an argument would appear to be contradicted by the illustrative map drawing

   I have done.2

         Having reached the view, as a political science expert, that no more than 26

   districts need to be changed in order to effectuate a constitutional remedy I cannot

   recommend any of the five remedial plans submitted to the Court on November 2,



   2
    After December 7, the parties can, if they wish, offer an argument that more than
   26 districts should be redrawn in a court-ordered remedial map.

                                              5
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 6 of 131 PageID#
                                   10514


   since each changes from 30 to 33 districts, and four change at least one district not

   contained in the intersection of “adjacency” and “affected county” constraints

   identified above. Moreover, each of these plans has other major deficiencies. 3

   These other deficiencies are discussed in more detail in Appendix A to this Report.4

         My goal has been to offer the Court what I view as narrowly tailored

   illustrative constitutional remedies that are not drawn using race as a

   preponderant criterion, but in which the African-American community continues to

   have a realistic equal opportunity to elect candidates of choice in the eleven

   unconstitutional districts, while also maintaining such an opportunity for the

   African-American community in district 75. I now turn to the features of the maps I

   recommended to the Court.5



   1. The illustrative maps I present to the Court are what I refer to as “modularized”


   3
    I should note, however, that I have no view about whether or not any of the five
   remedial plans submitted on November 2 do or do not exhibit a racially
   preponderant motive, nor would it be appropriate for me, as Special Master, to
   reach a conclusion about this aspect of a remedial plan, since this requires a legal
   finding that can only be made by a court. Rather, I seek only to ensure that any
   plan I recommend to the Court be one that offers a narrowly tailored remedy to the
   constitutional infirmities found.
   4
    However, while these maps were not ones I could recommend to the Court I did
   examine them further to further inform myself about districting options.
   5 I am deeply indebted to Mr. Jonathan Cervas, Ms. Julie Smith, and Mr. Kent
   Stigall in providing information about Virginia redistricting, demography and
   geography; reports on submitted remedial plans, and technical map drawing
   support for plans constructed under my direction. I also appreciate the assistance of
   Mr. Amigo Wade in obtaining relevant information and in making available
   technical assistance from his staff.


                                              6
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 7 of 131 PageID#
                                   10515


   maps. To facilitate Court review, and to provide the Court with options for

   alternative ways to provide a narrowly tailored constitutional redrawing, I

   partitioned the unconstitutional districts into four geographic regions paralleling

   those used in the Court opinions and provided ways of redrawing each region that

   were compatible with illustrative configurations in other regions. By partitioning

   the unconstitutional districts by geography, it is possible to partition the task of line

   drawing in multiple smaller separable tasks, involving only one or a few

   unconstitutional districts that need to be drawn in each segment. 6 By this

   modularization of the redistricting task we can consider alternative plans for each

   geographic area that involve redrawing the unconstitutional districts and some of

   the adjacent districts taken as a group without concern for the configuration of

   districts outside of those in the selected module. The Court can then pick a

   preferred remedial plan for each geography, and combine the chosen separate

   geographic components so as to create a viable narrowly tailored constitutional plan

   for the entire state. The regions are: (1) the Richmond and Henrico area (containing

   unconstitutional districts 69, 70, 71, 74), the Petersburg area ( containing

   unconstitutional district 63), and the Norfolk- Chesapeake- Portsmouth area (

   containing unconstitutional districts 79, 80, 89, 90), and (4) the Hampton-Newport

   News area, also referenced as the Peninsula (containing unconstitutional districts




   6In the body of the Report I also briefly discuss another way of typologizing
   unconstitutional districts in terms of whether they are single or multi-county and
   whether, if multi-county, they contain a preponderant county population.
                                               7
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 8 of 131 PageID#
                                   10516


   92 and 95). 7 The illustrative remedial plans differ slightly in the way in which each

   of the geographic modules is drawn. This modularized approach to line drawing

   also allows the parties and intervenors to comment on how they might propose

   particular geography be redrawn without forcing a ripple of changes in other

   geographic areas of the state and/or to express preferences between alternative

   redrawings in a given area of the state.

         I offer to the Court one illustrative module for the Richmond area that has

   two very minor variations: Richmond 1A and Richmond 1B. These variations differ

   only in how districts 72 and 73 are treated in the module. One module changes both

   district 73 and district 73; the other changes just district 73. The reason to consider

   a change in both districts is that the incumbent locations in these districts are not

   the same in 2017 as in 2011, and acknowledging that fact can improve overall

   district compactness without affecting changes in the unconstitutional districts. All

   of these maps in my view remedy the constitution violation found in districts 69, 70,

   71, and 74.

         I offer to the Court two illustrative modules for the Petersburg area The first

   of these has two very minor variations which differ only in how Dinwiddie is treated

   in the module: Petersburg illustrative module 1A and Petersburg illustrative

   module 1B. In one variant the Dinwiddie portion of 2011 District 63 is modified



   7
    In the central portion of the state (the Richmond-Petersburg area) district 62
   touches districts 70 and 74 as well as district 63. In illustrative map drawing, in
   order to modularize, the configuration of district 62 must be consistent between the
   Richmond module and the Petersburg module.

                                              8
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 9 of 131 PageID#
                                   10517


   slightly so as to improve overall district compactness, and this change necessitates a

   slight modification of the Dinwiddie portion of District 75. In the other, the

   Dinwiddie configurations are left completely unchanged. In Petersburg illustrative

   module 2, more substantial changes are made, affecting change in five districts,

   rather than only three districts, or only four districts. However, this map provides

   the best overall compactness. All of these maps in my view remedy the constitution

   violation found in district 62.

          I offer to the Court two illustrative module for the Peninsula area. Newport

   News-Hampton illustrative Module 1 and illustrative Module 2. These differ in how

   many districts are wholly drawn within Newport News (one or two), though in both

   modules district 92 is entirely in Hampton, and district 95 is entirely in Newport

   News. Each of these maps in my view remedies the constitution violations found in

   district 95 and district 92.

         I offer to the Court one illustrative module for the Norfolk-Chesapeake-

   Portsmouth area that has three very minor variations: Norfolk-Chesapeake 1A, 1B,

   1C. These variations differ only very slightly. One variation changes 10 districts in

   the area, one changes 9, and one changes only 8. The other differences between

   these variants are in overall compactness and in the number of distinct county

   pieces found in the plan. These difference occur in districts adjacent to the

   unconstitutional districts, with the underlying configurations of the four

   unconstitutional districts in the area either wholly or essentially unchanged across

   the variants. All of these maps in my view remedy the constitution violation found



                                              9
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 10 of 131 PageID#
                                    10518


   in districts 77, 80, 89, and 90.



   2. The plans I drew do not use race as a predominant criterion. As suggested by the

   Abrams decision and many other court cases, a key element of a court adopted plan

   is that it should be drawn using traditional redistricting criteria. My illustrative

   remedial maps are each based on the traditional districting criteria identified in

   U.S. Supreme Court cases and/or the Virginia State Constitution. They also follow

   the guidelines for addressing issues of unconstitutionality via a narrowly tailored

   remedy that were laid down in the majority opinion in Personhuballah v. Alcorn

   (Civil Action No. 3:13cv678, January 7, 2016).8 They begin with counties as units to

   the greatest extent feasible, and use other large units of census geography for

   population equalization purposes to the greatest extent feasible, and they reduce

   the splitting of VTDS from what is found in the 2011 Enacted map.



   3. Insofar as districts in my illustrative maps are redrawn with substantial African-

   American populations, it is because following county boundaries to the extent

   feasible, when taken in conjunction with the existence of concentrated minority

   populations in various areas of the state, generated such racial proportions. Unlike

   what is true for the unconstitutional 2011 Enacted map, the observed minority

   proportions arise because districts in my illustrative remedial modules are drawn


   8
    That decision ordered the implementation of a remedial plan for the
   unconstitutionality previously found in Virginia Congressional District 3 -- with
   that court-ordered plan to be used in the 2016 election.

                                              10
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 11 of 131 PageID#
                                    10519


   following traditional redistricting principles, and not because of any race

   preponderant motive. Only after traditional districting criteria have been satisfied,

   did racial considerations enter into my line-drawing, and even then, race was taken

   into account only for purposes of seeking to assure that there is no violation of the

   14th Amendment’s Equal Protection provision vis-à-vis changes in the racial

   composition of the unconstitutional districts that might have inadvertently created

   racial vote dilution.



   4. In my illustrative maps, unconstitutional districts are redrawn centered in the

   county which provided the predominant population in the 2011 plan, when such a

   county can clearly be identified.



   5. Plans in each geographic area fully remedy identified constitutional infirmities in

   the districts found unconstitutional, while taking into account equal protection

   concerns and the need to avoid the potential for violation of Section 2 of the Voting

   Rights Act with respect to the realistic opportunity of the minority community to

   elect candidates of choice in those unconstitutional districts (as well as in district

   75).



   6. The plans are also drawn in a fashion that is blind with respect to partisan

   outcomes, with partisan data and election outcome data not examined except where

   needed to avoid minority vote dilution that might inadvertently occur in the two



                                              11
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 12 of 131 PageID#
                                    10520


   stage (primary and general) election process if the proportion of minority voting age

   population is changed in the remedial line drawing process.



   7. Changes in the 2011 map are limited to those districts that are adjacent to the

   unconstitutional ones, and those that contain counties found in the unconstitutional

   districts, and not all of the districts satisfying these two narrow tailoring factors are

   changed in order to implement a narrowly tailored remedy. In particular, the

   illustrative maps that could be constructed from combining my illustrative modules

   in each of the four geographic regions would change at most 26 districts from the

   2011 Enacted map, and there would be a combination of modules from each of the

   geographic regions that would change only 21 districts from the 2011 Enacted map.



   8. Furthermore, the changes made are narrowly drawn in that they are limited to

   changes that are triggered by redrawing the eleven unconstitutional districts in a

   constitutional way, and then dealing with the spillover effects on the districts to

   which they are adjacent in order to satisfy population and geographic constraints.

   Changes in districts adjacent to an unconstitutional district were not a matter of

   concern, except with respect to avoiding incumbency pairings, and in terms of

   following traditional districting criteria. Changes in adjacent districts were made

   in response to the requirement of eliminating the unconstitutionality in the eleven




                                              12
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 13 of 131 PageID#
                                    10521


   unconstitutional districts that is my obligation as a special master.9



   9. The plans follow the legal guidance provided to me by the Court, with a

   population deviation in each district under 1%.



   10. In each of the four geographic areas of the state, at least one of my illustrative

   modules is more compact on average on both the Reock and the Polsby-Popper

   measures than the corresponding districts in the 2011 Enacted map. Indeed, with

   only two exceptions, all the illustrative remedial modules I propose are as or more

   compact on average that their counterparts in the 2011 Enacted map on both the

   Reock and the Polsby-Popper measures. The two exceptions are higher on one of

   these two measures but lower on the other.10 One such module has the narrow


   9
    Since the districts found to be unconstitutional are racially packed, with no
   compelling justification provided for the high level of minority population in any of
   them, in reconfiguring the eleven unconstitutional districts in a narrowly tailored
   and non-race preponderant fashion the process of redrawing will necessarily reduce
   the minority population proportion within these districts. As a matter of simple
   geographic logic, this minority population will need to be added to districts adjacent
   to one or more of the unconstitutional districts, since these adjacent districts are the
   only districts being changed in my illustrative maps. Thus, the African-American
   population proportion in some of the adjacent districts will necessarily rise. These
   changes should positively affect the effective representation of African-American
   voters in some districts adjacent to the unconstitutional districts, and it is possible
   that some of the reconfigured districts will now be districts in which the African-
   American community has a realistic equal opportunity to elect a candidate of choice
   that was previously denied them. But any such consequences were entirely
   incidental effects of the redrawing of the unconstitutional districts in a
   constitutional fashion.
   10
     In general, the fewer district boundaries that are changed from an
   unconstitutional 2011 map that has a low level of compactness in many of its
   districts, and the fewer counties whose populations are redrawn to be in more
                                              13
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 14 of 131 PageID#
                                    10522


   tailoring feature of limiting the changes in the Petersburg area to only three

   districts, and a variant of that map that changes four district does increase

   compactness as compared to the 2011 enacted map. The other module that is

   preferred to the enacted map on only one of the two measures of compactness,

   retains the positive feature of keeping two districts wholly in Newport News, but

   draws a constitutional rather than an unconstitutional map for the Newport News

   district found unconstitutional.



   11. The districts in my illustrative maps do not, to the best of my knowledge,

   contain any “fracking.”11



   12. The districts in the illustrative maps do not, to the best of my knowledge, pair

   any present (2017) incumbents.12




         In sum, the illustrative plans/maps in modularized form I have created to

   offer for review by the Court are intended to offer possible versions of the eleven




   accord with traditional districting principles, the more difficult it is to draw a
   compact map.
   11For definition of “fracking,” see the text of the Report which also has a map
   showing an example of fracking in the 2011 Enacted map.
   12As part of my extensive exploratory line drawing, I have also been able to draw
   constitutional maps following traditional districting principles that do not pair any
   2009/2011 incumbents but, since these maps are no longer relevant, I have not
   bothered to reproduce them in the Report.
                                              14
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 15 of 131 PageID#
                                    10523


   unconstitutional districts that, in my view, remedy the constitutional violation

   identified in the majority opinion in Golden Bethune-Hill v. Virginia in a narrowly

   tailored fashion by following traditional districting criteria in each of the four

   geographic areas of the state I have identified, while still avoiding the pairing of

   any incumbents.

         Information about the key features of each of the illustrative configurations

   in each of the four geographic modules is provided in the body of the Report, and

   final shape files for each will be made available by the legislative staff of the

   Virginia House of Delegates once this Report is filed on December 7. These shape

   files also contain the publicly available data on population and black voting age

   population in the districts. Election data for each of the districts in each of the

   modules is presented in aggregated form in the body of this Report. 13

         Between December 7, 2018 and December 14, 2018, and in the hearing on

   January 10, 2019, the parties will have a full opportunity to present to the Court

   their comments on the illustrative maps I provide to the Court, and offer




   13The shape files I initially provided to legislative staff for the ten illustrative
   remedial modules in four geographic regions inadvertently omitted a few census
   blocks which remained unassigned. These few minor errors in the shape files were
   corrected by legislative staff pursuant to my instructions after they had
   immediately called them to my attention. The corrected shape files are what is
   being made available to the Court and to the parties. The maps required only trivial
   adjustments to assure population deviations remained under one percent in two
   districts, and they do not affect the conclusions stated in this report, even though
   these conclusions for my illustrative modules were based on the as yet uncorrected
   shape files. While there will be some very minor differences in reported populations
   in some of the districts between the corrected shape files and the population
   numbers contained in this Report, none are of any substantive significance.
                                              15
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 16 of 131 PageID#
                                    10524


   suggestions for ways in which they should be redrawn. If any of the suggestions

   received pursuant to the December 14 deadline lead me to recommend to the Court

   a specific reconfiguration of any of the modules, I will inform the Court of that

   recommendation on or before December 28, and that information will be shared

   with the parties.

         Since I am providing the Court with illustrative options for different

   geographic areas of the state, I expect that the Court will provide me instructions

   about the shape of the remedial plan in the four geographic areas of the state where

   the unconstitutionality exists not long after the Court hearing of January 10, as

   well as any more detailed instructions about any additional reconfigurations that it

   wishes to see implemented. With the assistance of legislative staff, I should be able

   to conduct any needed further map drawing soon after being given these

   instructions, so that a court-ordered map can be put into place in a timely fashion.




                                             16
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 17 of 131 PageID#
                                    10525


                           REPORT OF THE SPECIAL MASTER


                                     I. BACKGROUND




   1. Pursuant to my responsibilities as a special master in Golden Bethune Hill v.

   State Board of Elections, to assist and advise the Court, I have



   (a) reviewed the present (2011) legislative plan for the State of Virginia House of

   Delegate drawn by the Virginia General Assembly



   (b) familiarized myself with the Court opinions in Bethune Hill v. State Board of

   Elections, especially with respect to the majority opinion’s identification in its 2018

   ruling of constitutional infirmities in the present configuration of the eleven

   unconstitutional districts. I have also reviewed the 2017 Supreme Court decision

   that resulted in the case being remanded for rehearing by a three-judge panel.



   (c) reviewed basic geographic data for the State (e.g., county and city boundaries),

   and demographic information on total population and the racial and ethnic

   composition of population at various levels of census geography, with a focus on

   areas of the state contained in or adjacent to the eleven districts found

   unconstitutional.



    (d1) obtained (pursuant to an Order of the Court) technical assistance in map

                                              17
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 18 of 131 PageID#
                                    10526


   creation from staff of the Division of Legislative Services of the Virginia State

   Legislature ( Kent Stigall, and Julie Smith) and logistic support from their

   supervisor (Amigo Wade), each of whom has signed an oath of confidentiality

   drafted by the Court.



   (d2) obtained (pursuant to an Order of the Court) technical assistance in map

   creation from an advanced to candidacy Ph.D. student in political science at the

   University of California, Irvine, Jonathan Cervas. Cervas has technical Geographic

   Information System (GIS) skills. Cervas has also signed the oath of confidentiality

   required by the Court.



   (e) reviewed all of the plans that had been submitted to the Court on or before

   November 2, 2018 in terms of their suitability as potential remedies for all of the

   constitutional violations in the 2011 House of Delegates plan identified by the

   Golden Bethune-Hill court. There were five submissions that contained plans and

   maps that could be analyzed, which I reference in short form as Plaintiff A and

   Plaintiff B (from the plaintiffs), DI7002 and DI7003 from Defendant Intervenors,

   (which I sometimes reference simply as 7002 and 7003 for short, since these maps

   were introduced into the legislature as HB7002 and HB7003), and the map from

   Virginia State Conference of NAACP Branches, which I henceforth simply label

   simply as the NAACP map. With the initial exception of the NAACP map, the state

   legislative staff provided me shape files and data files for each of the five plans so



                                              18
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 19 of 131 PageID#
                                    10527


   that I had sufficient information on each of the plans to use identical metrics to

   describe each. These are metrics that can be used by the Court to evaluate the

   degree to which each offered a narrowly tailored constitutional remedy. In the case

   of the NAACP map there was need for a supplemental submission to clarify district

   numbering in the submitted maps before I was able to generate data reports for the

   map. With that submission in hand, the NAAP map was given the same status as

   the four other submitted remedial maps and given the same review. 14



    (f) reviewed the response to proposed remedial plans that had been submitted on

   or before November 16, 2018 by the parties (and intervenors) in this case.



   (g) over the period from October 19-November 16 for Julie Smith and Jonathan



   14There were two further remedial map submissions in time for the Court deadline.
   Unfortunately, as I was informed by legislative staff, the two College of William and
   Mary student submissions contained too many errors in the allocation of blocks and
   other census units to make it possible to create meaningful data reports using the
   state legislative system or Maptitude. Accordingly, I do not consider these maps in
   my Report. There was also a map submitted by the New Virginia Majority as part of
   their submission in response to the Court’s November 16 response deadline.
   Because this map was submitted after the Court’s November 2 deadline, and
   because it changed 36 districts -- far more than are needed for a narrowly tailored
   remedy (see below), I do not consider this map in my Report. I also had access to
   remedial maps publicly posted on the Internet that were created by the non-
   partisan Redistricting Project run by Professor Sam Wang at Princeton University.
   Because this group did not provide a formal submission to the Court, I do not
   consider these maps in my Report. However, because I believe strongly in the
   importance of public input into the redistricting process, especially that involving
   maps based on traditional (good government) redistricting criteria, even though I do
   not provide specific response to any of the maps proposed by these various groups in
   my Report, I did briefly examine them for possible useful ideas in remedial line
   drawing.
                                             19
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 20 of 131 PageID#
                                    10528


   Cervas (and over the period beginning in early November for Kent Stigall) I

   provided instructions about how to create multiple very preliminary illustrative

   legislative maps for various geographic areas of the state in an iterative fashion.

   These plans were created as a basis for exploring multiple options for redrawing the

   eleven districts in a narrowly tailored and constitutional fashion, avoiding

   unnecessary county and city splits, and seeking to satisfy other traditional

   districting criteria. These very preliminary maps allowed me to explore mapping

   options where avoidance of incumbent pairings was not a consideration.



    (h) in the process of viewing plans submitted to the court on November 2 for

   purposes of evaluating their suitability for adoption by the Court, I examined the

   mapping choices offered in the submitted remedial plans to determine if some

   elements of them might be adopted in whole or in part even if the plan as a whole

   was judged unsatisfactory. I also reviewed the feedback about submitted plans

   from the parties and intervenors received by the Court as of November 16. Soon

   after this latter review had been completed, I revisited my preliminary line drawing

   exercises in order to take into account any criticisms of submitted plans that I

   might also find relevant to the drafting of the remedial geographically separated

   modules I was preparing for the Court.



   2. There are a number of different criteria that can be used to evaluate a

   (legislative) redistricting plan as a whole, or used to evaluate the configuration of



                                              20
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 21 of 131 PageID#
                                    10529


   one or more individual districts. These include



   (a) conformity to a standard of one person, one vote;



   (b) avoiding either fragmentation or packing of geographically concentrated

   minority populations that might have the effect or purpose of minimizing or

   diluting the voting strength of constitutionally protected minorities, and/or lead to

   retrogression in the ability of minority communities to realistically have an ”equal

   opportunity” to elect candidates of choice;



   (c) avoiding use of race as a predominant criterion for redistricting;



   (d) avoiding the creation of districts which are divided into two or more

   discontiguous parts;



   (e) avoiding splits (partition into two or more legislative districts) of long standing

   political subunits such as cities or counties,15 unless these splits become obligatory

   or near obligatory by the need to satisfy other criteria such as population equality;16


   15In Reports prepared by the State of Virginia’s Division of Legislative Services,
   political entities which are either cities or counties are described as localities. Note
   also that some political entities that have ‘city’ in the title, such as Charles City,
   more closely resemble what in other states would be labeled as counties.

   16As a matter of practicality, one may also wish to minimize splits in what are
   called VTDs, i.e., the units used to define vote tabulation boundaries. The formation
                                              21
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 22 of 131 PageID#
                                    10530




   (f) avoiding unnecessarily ill-compact districts, i.e., ones which are elongated or

   have irregularly shaped perimeters.   17




   In situation such as that applying in Golden Bethune-Hill, where a court is drawing

   a map to remedy a constitutional infirmity, there are three other criteria that are

   relevant:



   (g) narrowly tailoring the remedial map so as to avoid changes in existing district

   boundaries that are not required to create a constitutional map by



   (g1) limiting all changes in districts to the districts that are immediately adjacent to

   the unconstitutional districts;



   (g2) minimizing the number of adjacent districts that are redrawn in the process of

   creating a constitutional map to the extent feasible. Feasibility is determined by a


   of the boundaries of such units are specified by local jurisdictions for purposes of
   administrative convenience. And VTDs are frequently redrawn when there are
   substantial population shifts over the course of a decade. The main reason for
   avoiding splitting VTDs is simply to avoid inconvenience to localities, but of course,
   we would also wish to avoid using race as a preponderant factor in the splitting of
   VTDS.
   17See below for further elaboration of the two standard tests for compactness used
   (Polsby-Popper and Reock), which tap the two key different aspects of compactness
   – giving an area-based and a perimeter-based measure, respectively. These are two
   measures that were ordered by the Court to be used in creating comparisons across
   plans/districts.
                                              22
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 23 of 131 PageID#
                                    10531


   close examination of the population demography of the areas where

   unconstitutional districts are found, taking into account the need to avoid minority

   vote dilution, and the desirability of satisfying traditional criteria of redistricting

   that are appropriate for a court-imposed map that avoids making race its

   preponderant criterion (e.g., improving or maintaining overall district compactness,

   using whole counties and large units of census geography to create districts when

   this is feasible).18 Also relevant to narrow tailoring is the identification of the

   districts not found to be unconstitutional that contain population from one or more

   of the counties found within the unconstitutional districts, since the redrawing of

   such counties may be necessary as part of the crafting of a constitutional remedy

   that is done in accord with traditional districting criteria.



   (h) neutrality

   A court drawn plan should not be drawn to deliberately either favor or disfavor any

   political party or point of view.



   (i) incumbency pairings

   Incumbency protection is not a factor that can be permitted to outweigh the need

   for creation of a plan that satisfies the U.S. Constitution. I began my explorations of

   possible remedial maps by paying no attention to incumbencies. My aim was to




   18Traditional districting criteria are also sometimes referred to as “good
   government” redistricting criteria.
                                               23
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 24 of 131 PageID#
                                    10532


   determine the potential for drawing constitutional maps that satisfy traditional

   districting criteria and provide a narrowly tailored remedy for the constitutional

   violations found. Only after I had drawn such illustrative maps did I begin to

   consider incumbency to ascertain whether constitutional maps drawn according to

   the same principles as my initial illustrative maps could be adapted to also avoid

   incumbency pairings. Thus, incumbency was the last factor I took into account,

   and I examined modifications of my initial illustrative maps to see if they could be

   adapted to avoid incumbent pairings without jeopardizing the narrowly tailored

   removal of constitutional infirmities in the eleven districts found to be

   unconstitutional that had been achieved in those initial illustrative maps.



   3. Recommendations re the five analyzable remedial plans submitted pursuant to

   the Court’s November 2 deadline



   As noted earlier, there were five submissions pursuant to the Court’s November 2

   deadline that contained plans and maps offered as remedies which had sufficient

   information provided for me to evaluate them with respect to the relevant criteria

   discussed in the body of my Report. I reference these as Plaintiff’s A and Plaintiff’s

   B (from the plaintiffs), DI7002 and DI7003 from Defendant Intervenors (maps

   which were first introduced into the legislature), and the map from Virginia State

   Conference of NAACP Branches, which I henceforth simply label simply as the

   NAACP map.



                                             24
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 25 of 131 PageID#
                                    10533




   The five complete plans/maps offered pursuant to the Court’s November 7 deadline

   are, in my view, fatally flawed by not offered a fully narrowly tailored remedy for

   the constitutional infirmities in the set of eleven districts found to be

   unconstitutional instances of race preponderant gerrymandering in that they either

   modify some legislative districts that, demonstrably, did not need to be changed to

   deal with the constitutional problems identified (e.g., reconfigurations of more

   districts than was needed for remedial purposes, or redrawing districts that were

   not adjacent to the unconstitutional districts) and/or they failed to satisfactorily

   address the constitutional infirmity in some of the unconstitutional districts in a

   narrowly tailored fashion.



   I discuss in the Appendix to this report the reasons why I cannot recommend to the

   Court any of the submitted remedial maps. However, while I cannot recommend

   the adoption of any of the plans in their present form, I have reviewed the features

   of each of these submitted proposed remedial maps with an eye toward improving

   my own understanding of map making possibilities, especially vis-à-vis ways to

   draw constitutional maps in particular geographic regions of the state.



   4. Priorities

   (a) Having evaluated the submitted remedial maps and determining that I could

   not recommend any of them to the Court it became necessary to provide illustrative



                                              25
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 26 of 131 PageID#
                                    10534


   maps of my own to the Court, indicating ways in which a constitutional map could

   be drawn. In drawing illustrative maps for consideration by the Court that in my

   view could serve to remedy the constitutional infirmities identified in the 2018

   majority opinion in Golden Bethune-Hill v. Virginia State Board of Elections, Civil

   Action No. 3:14cv852, I have sought to take into account all of the criteria

   enumerated above. In general, however, there are tradeoffs among the various

   criteria. In practice, when there are so many distinct criteria to be balance off

   against one another, it may be impossible to satisfy all criteria fully. For example,

   strict adherence to a population equality standard may lead to the necessity to split

   some political subunits, while undue deference to existing district lines may lead to

   either fragmentation or packing of minority voting strength. And the more

   districts that are changed, the easier it may be to avoid county splits in the set of

   changed districts, and thus in the plan as a whole.



   (b) The first three of the criteria listed in Section 2 above, 2.(a), 2.(b), and 2.(c), I

   treated as of highest priority since they are grounded in provisions of the U.S.

   Constitution, as these have been interpreted by the U.S. Supreme Court. However,

   because the indicia used by the majority in the Golden Bethune-Hill opinion to infer

   predominant racial motive included district boundaries that picked up pockets of

   minority population in a fashion that did not appear in any way compelled by the

   demography of the state, including ones that required unnecessary split of

   county/city lines (or VTDs) in a way that appeared linked to race, and because



                                                26
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 27 of 131 PageID#
                                    10535


   compactness and contiguity are referenced in the State Constitution, I was

   especially attentive to issues of contiguity, 19 compactness20 and avoiding splitting of

   existing political subunit boundaries within the district in drawing my illustrative

   remedial configurations of the unconstitutional districts.21 I have also treated the


   19 Contiguity of legislative districts is required by the Virginia constitution (Article
   II, Section 6). For redistricting, the standard (mathematical) way to define
   contiguity is in terms of the ability of voters to move from any one part of the
   district to any other part of the district without leaving the district, i.e. the district
   should not consist of multiple geographically separated parts. Special issues of
   interpretation of this definition of contiguity arise when district boundaries include
   substantial bodies of water in whole or in part and district contiguity is established
   over an area of water, especially when the water in question is adjacent to more
   than one district. In such cases, sometimes contiguity is interpreted in pragmatic
   terms as connection from any land part of the district to any other land part of the
   district via land, bridge or tunnel. Alternatively, when the boundaries of political,
   voting, or census units encompass water areas along with land areas, contiguity by
   water might also be established when legal boundaries touch, even if the areas that
   are joined in this way have water at each edge of the boundary. In Virginia,
   contiguity has also been interpreted as occurring when there is a direct line of sight
   connection over a body of water between two pieces of land. But the interpretation
   of contiguity by water has sometimes been controversial, and even the general
   notion of contiguity can be interpreted in more than one way and is complicated by
   how the U.S. Bureau of the Census allocates portions of rivers and lakes to
   different census blocks, and how it deals with islands.

   20
     Compactness is a criterion that is identified in Article II, Section 6 of the Virginia
   Constitution: “Members of the House of Representatives of the United States and
   members of the Senate and of the House of Delegates of the General Assembly shall
   be elected from electoral districts established by the General Assembly. Every
   electoral district shall be composed of contiguous and compact territory and shall be
   so constituted as to give, as nearly as is practicable, representation in proportion to
   the population of the district.” There are multiple ways to define/operationalize the
   concept of compactness (see discussion below).
   21
     Avoiding the splitting of counties or cities is a traditional districting criterion that
   has been referenced in many U.S. Supreme Court cases dealing with districting,
   including Mahan v. Howell 410 U.S. 315 (1973). While that case dealt with
   population inequalities and there have been newer cases clarifying appropriate
   population equality for legislative districts, in that case the Court also
   acknowledged the position of the State of Virginia that counties had a special
                                               27
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 28 of 131 PageID#
                                    10536


   eighth criterion, neutrality, as a necessity in a court-adopted plan.



   I treated incumbency protection as the least important of the criteria I took into

   account. However, I was nonetheless able to create maps to remedy the

   constitutional violations that avoided the pairing of any 2017 incumbents in terms

   of their home addresses.




   status re legislative redistricting in that: “Under Art. VII, §§ 2 and 3 of Virginia's
   Constitution, the General Assembly is given extensive power to enact special
   legislation regarding the organization of, and the exercise of governmental powers
   by, counties, cities, towns, and other political subdivisions;” and the Court majority
   also asserted that “respecting the boundaries of political subdivisions” is a
   “rational state policy” (at 323-4). The Virginia legislature in 2011 also identified
   counties as one indicator of community of interest, but listed it as one among many.
   “Communities of Interest Districts shall be based on legislative consideration of the
   varied factors that can create or contribute to communities of interest. These factors
   may include, among others, economic factors, social factors, cultural factors,
   geographic features, governmental jurisdictions and service delivery areas, political
   beliefs, voting trends, and incumbency considerations. …The discernment,
   weighing, and balancing of the varied factors that contribute to communities of
   interest is an intensely political process best carried out by elected representatives
   of the people. Local government jurisdiction and precinct lines may reflect
   communities of interest to be balanced, but they are entitled to no greater weight as
   a matter of state policy than other identifiable communities of interest.”
   (http://dls.virginia.gov/pubs/redist/2011Draw1.pdf )

   Since counties (and cities) represent identifiable communities of interest, my focus
   in the constitutional redrawing of the eleven districts was on the maintenance of
   county (or city) boundaries, since this was the only straightforward and
   indisputable indicator of communities of interest available to me. Between
   December 7, 2018 and December 14, 2018, and in the hearing on January 10, 2019,
   the parties will have a full opportunity to present to the Court community of
   interest arguments for why some counties should be split into additional pieces
   than is the case in the illustrative maps I offer to the Court, or why some areas
   within particular counties should be redrawn in these maps.


                                             28
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 29 of 131 PageID#
                                    10537




   III. Operationalization of Districting Criteria for Purposes of Comparing Plans



   1. I now discuss briefly, and in the abstract, how I measured compliance with each

   of the nine criteria with respects to potential remedial plans.



   (a) population equality

   Since the present map and all of the maps offered in briefs submitted on or before

   November 2 specified district configurations which were within one percentage

   point of ideal district size, 22 and this level of population equality had been

   previously achieved by the State of Virginia, the illustrative maps I have offered to

   the Court also provide this level of strict population equality.   This population

   equality standard ensures population equality consistency across all of Virginia’s

   House of Delegates’ districts, and was mandated by the Court.23



   22These population values are based on the 2010 Census. In 2018, because of births,
   deaths, and migration in and out of the districts, the 2010 census figures can only
   be regarded as approximations to the present population in the legislative districts
   in Virginia. Nonetheless, the 2010 Census still provides what is unquestionably
   the best information now available about Virginia’s population demography, and is
   the appropriate data to use. In fact, it is the only data we could use that can be
   projected down into units of census geography.

   23
     In other jurisdictions with a different factual background, previous redistricting
   decisions of the U.S. Supreme Court indicate that state legislative plan with greater
   than a plus or minus one percentage point deviation from ideal may also be
   constitutional. Except for special circumstances involving a finding of boundary
   manipulations (see Larios v. Cox 300 F.Supp.2d 1320 (N.D. Ga. 2004), summarily
   affirmed by the Supreme Court) a plus or minus five percent total population
   deviation has generally been regarded as acceptable for state legislative maps, even
                                              29
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 30 of 131 PageID#
                                    10538




   (b) equal protection, the realistic opportunity of a minority community to elect

   candidates of its choice, i.e., to create what is sometimes referred to as a “minority

   opportunity district” or a “minority opportunity to elect” district.




   i. the demography and geography of equal protection



   a. In seeking to reach a professional judgment as a political scientist specialist on

   redistricting concerning the realistic opportunity for the minority community to

   elect candidates of choice – an analysis required by Section 2 of the Voting Rights

   Act, as well as for the closely related questions of minority fragmentation or

   packing, a necessary starting point is a review of the demography and geography of

   the State of Virginia. This review should encompass both the unconstitutional

   districts and areas of the state proximate to them, including districts adjacent to

   those districts and districts containing counties that are found in whole or in part

   within the unconstitutional districts.



   b. In conducting my review of the racial demography of the State in the areas near

   the unconstitutional districts, it became clear that there were substantial minority




   though such a deviation would be completely unacceptable for congressional
   districting.
                                              30
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 31 of 131 PageID#
                                    10539


   population concentrations in counties such as Richmond, Henrico, Petersburg,

   Hampton, Newport News, Norfolk, Portsmouth and Chesapeake. And it also became

   clear that, even within counties, there was substantial heterogeneity in racial

   demography. For example, eastern Henrico has very substantial African-American

   population while western Henrico is generally heavily white in demographic

   composition. Similarly, in Richmond, the western portion of the county, especially

   the northwest corner, is heavily white, while other portions of the county have very

   substantial African-American populations. And similar difference of racial

   geographic concentration arise in the eastern portion of the state both across

   counties and within-counties.



   c.   In Golden Bethune-Hill we unconstitutional districts are ones where there is a

   previous history of minority electoral success, but where race has been made the

   preponderant factor in the redrawing of district lines. In many of the

   unconstitutional districts black population from adjacent districts have been added

   to districts in which there was already minority success under a previous plan,

   and/or white population removed. Under these circumstance, it is inevitable that a

   narrowly tailored remedy plan will, with near certainty, reduce the black voting age

   population percentages in many if not all of the districts found to be

   unconstitutional. And concomitantly such a reduction in the minority population in

   the unconstitutional districts will, as a mathematical necessity, lead to an increase

   in the minority population in some of the districts adjacent to those found to be



                                             31
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 32 of 131 PageID#
                                    10540


   unconstitutional. These changes should positively affect the effective

   representation of African-American voters in some districts adjacent to the

   unconstitutional districts. It is also possible that some of the illustrative

   reconfigured districts adjacent to the unconstitutional districts will now be districts

   in which, even though not majority African-American in their voting age population,

   the African-American community has a realistic equal opportunity to elect a

   candidate of choice that was previously denied them. But, in my illustrative maps,

   any such consequences were entirely incidental effects of the need to redraw the

   unconstitutional districts in a constitutional fashion.



   ii. In redrawn unconstitutional districts, in addition to demography, the second

   essential element in considering the potential to create a “minority opportunity to

   elect” district involves the study of elections in the relevant areas of the state.



   a. In looking to specify the set of elections that it useful to analyze, there are

   several principles of “best practice:” 24




   24For further discussion of this and related issues see Grofman, Bernard, Lisa
   Handley and Richard Niemi. Minority Representation and the Quest for Voting
   Equality, (Cambridge Univ. Press, 1992). While the discussion of voting rights case
   law in this work is completely outdated, the technical discussion of statistical tools
   for use in the voting rights context remains relevant.


                                               32
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 33 of 131 PageID#
                                    10541


   a1. The elections analyzed should be ones where a viable minority candidate is a

   contestant.25 Usually we examine election results involving contests where there

   are both minority and non-minority candidates, and where there is a least one

   viable candidate of each race.26 Information can, however, also be gleaned from

   contests where only minority candidates are involved, or where there is an election

   involving a minority candidate in which that candidate wins uncontested.

   a2. The elections analyzed should be recent.



   a3. The elections analyzed should be in the parts of the state where the proposed

   remedial district or districts are to be created or, if the election being analyzed is

   statewide, it needs to be possible to report results of that election for areas of the

   state that (in whole or part) comprise actual or hypothetical districts, i.e., what are

   commonly called “recompiled” elections. The nature of the districts sufficient to

   provide the minority community a realistic opportunity to elect candidates of choice

   can vary across different areas of a state. Looking at data on “recompiled” elections

   across different potential districts allows us to take into account local variations in

   voting behavior and demography.




   25Looking at contests where there is no minority candidate can be misleading if
   white voters are less likely to vote for a minority candidate of a given party than
   they are to vote for a non-minority candidate of that same party.

   26 Election results where candidates of one race are not viable can be misleading if
   projected into contexts where we might expect there to be viable candidates of more
   than one race. However, essentially uncontested contests can still be useful sources
   of information.
                                              33
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 34 of 131 PageID#
                                    10542




   a4. The elections analyzed should be of the same or very similar type as the type of

   elections at legal issue. Here the key distinction is between partisan and non-

   partisan elections: Partisan elections offer voters a partisan cue, and are more likely

   to trigger partisan attitudes and loyalties on the part of voters to the candidate of

   whichever party they are most attached to. Another difference is that partisan

   elections are typically a two stage process in which there is a contest for party

   nomination and then a general election.



   a5. If elections are of a partisan nature, then the realistic analysis of potential to

   elect minority candidates of choice must consider both the likely outcomes at the

   primary election phase and at the general election phase of the election process. To

   put it simply: in a partisan election contest, to win, you must first be nominated (in

   a party primary) and, once nominated by a party, be able to go on to win the general

   election.27 Thus while for all elections, for voting rights purposes, analyses must be



   27 A more formal way to express this insight is in terms of what statisticians refer to
   as the Law of Conditional Probability. That Law states that the probability of the
   joint outcome (A and B) equals the probability of the outcome A if the outcome B
   has occurred, multiplied by the probability of obtaining the outcome B. In the
   partisan election context, what this means is that the probability of a (minority)
   candidate of choice of the minority community being elected is the product of the
   probability that a (minority) candidate of choice of the minority community wins the
   general election if that candidate is the nominee of a given political party multiplied
   by the probability that a (minority) candidate of choice of the minority community
   wins the primary of that party, summed over all parties.



                                              34
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 35 of 131 PageID#
                                    10543


   attentive to the (expected) racial composition of the districts; for partisan contests it

   is important to be attentive to the expected racial composition of the electorate at

   both phases of the election process, primary and general.



   a6. Analyses should be attentive to whether or not there is an incumbent in the

   election contest, and to the race or ethnicity of that incumbent and, for partisan

   contests, they should be attentive to the party of the incumbent.


   b. My review of the potential for (continued) minority electoral success in in

   evaluating proposed remedial maps, and comparing the present plan to the

   illustrative districts I have drawn I draw on these principles of best practices in

   evaluating minority voting equality issues.



   b1. I have looked at contests involving an African-American candidate;



   b2. I have looked at recent elections, with the oldest from 2012 and some

   considerably more recent;



    b3. I have looked at contests taking place in the area of the state where there is

   substantial black population in or proximate to the districts found to be

   unconstitutional;



   b4. I have looked at general election contests that are partisan in character;

                                              35
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 36 of 131 PageID#
                                    10544




   b5. I have looked at both primary election contests and general elections;



   b6. I have been attentive in my analyses to whether or not there was an incumbent

   in the contest and to the party of that incumbent.



   b7. I have been attentive to what we can learn from compiled elections about

   potential legislative elections within the same geography.



   c. specific data reviewed with respect to equal protection issues



    c1. I have reviewed data on general elections and Democratic primary elections in

    2016 and 2018 in Congressional District 3 and Congressional District 4 as these

    district were reconfigured to be used in the 2016 election. In both 2016 and 2018,

    the elections in Congressional District 3 and in Congressional District 4 resulted in

    the election success of an African-American candidate despite the fact that the

    black voting age population in each of these districts, after they had been

    reconfigured following the Personhuballah litigation, was well under 50%: 48% in

    current CD3 and 42.7% in current CD4. In 2016, Representative Scott was re-

    elected with 66.7% of the vote, and Mr. McEachin was elected with 57.7% of the

    vote. In 2018, Representative Scott was re-elected with 91.2% of the vote and

    Representative McEachin was re-elected with 62.6% of the vote.     I would call



                                             36
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 37 of 131 PageID#
                                    10545


    particular attention to the fact that Mr. McEachin was not the incumbent at the

    time of his initial election in CD4.

          In the Democratic primary election in 2016, in the newly reconfigured

   Virginia congressional district 3, the incumbent, Representative Scott, was

   uncontested in the Democratic primary. In the Democratic primary election in 2016,

   in the newly reconfigured Virginia congressional district 4, where there was no

   incumbent, the only candidates in that primary were African-American, with A.

   Donald McEachin the overwhelming winner in that primary. Both won in the 2016

   general election. In 2018 both the Democratic primary in CD3 and that in CD4

   went uncontested and both African-American incumbents went on to win the

   general election.

          These election results provide what I view as compelling evidence that, in the

   regions of the state where the eleven districts found unconstitutional are located, it

   may not be necessary to have districts with black majorities in order to allow the

   African-American community a realistic equal opportunity to elect candidates of

   choice.



   C2. I have reviewed legislative election data on general elections in the

   unconstitutional legislative districts in 2017 and 2015. In all of these elections, in

   2017, the candidate of the Democratic party, a candidate of choice of the African-

   American community, is uncontested in the general election.




                                              37
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 38 of 131 PageID#
                                    10546


   c. For studying the realistic opportunity of an African-American candidate of

   choice to win elections in different legislative district configurations and in both

   primary and general elections, I have also made use of statewide election data at

   the voter tabulation unit (precinct) level to create a “recompiled” election within any

   given proposed legislative district in the State. In particular, I examined

   projections into illustrative districts of the Obama vote in the 2012 general election,

   and the Fairfax vote in the 2013 Democratic primary to select a Democratic Party

   candidate for Attorney General of the State of Virginia These are both biracial

   contests.



   c1. In the 2012 contest President Obama was an incumbent; while he was not an

   incumbent in 2008. However, the choice of the 2012 election rather than the 2008

   one is still a conservative one for assessing the likelihood of success of a minority

   candidate in a reconfigured district in that, in general, in the relevant parts of

   Virginia Mr. Obama’s support was higher in the general election in 2008 than in

   2012 – though the differences are not great.28



   c2. In the 2013 Attorney General Democratic primary the African-American

   candidate, Justin Fairfax, was not an incumbent, and his principal opponent was a



   28
     In accord with best practices, since we are now at the remedy phase of this case, it
   is appropriate to make use of relevant election data for elections closer to the
   present even though that data was unavailable in 2011, since these more recent
   elections may be more indicative of contemporary voting patterns.

                                              38
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 39 of 131 PageID#
                                    10547


   white candidate with a strong background who went on to win the Democratic

   primary, statewide, and to subsequently be elected Attorney General of the State of

   Virginia. Looking at the Fairfax vote share in a statewide contest recompiled

   within a (new) district boundary is a conservative estimate of potential minority

   support in a Democratic primary, since a minority candidate residing locally with

   some degree of name recognition within the much smaller confines of a legislative

   district could be expected to win more votes (likely, considerably more votes) in the

   Democratic primary in the district that what was obtained by Mr. Fairfax. 29



   c3. Similarly, we expect that a minority incumbent, especially one who had been

   elected more than once, would win more votes in the Democratic primary in the

   district than did Mr. Fairfax, almost certainly considerably more votes. Focusing on

   the unconstitutional districts, we see that, in the Richmond area there are very

   long-time incumbents in districts 69, 70, and 74 and an incumbent elected in

   district 71 in a special election in February 2017. In district 63 the incumbent from

   Petersburg was first elected in 2015. In the Norfolk-Portsmouth area, the

   incumbent in district 77 was elected in a special election in 2016; in district 80 there

   is a very long-time incumbent; in district 89 the incumbent was first elected in

   2017, and in district 90 you have an incumbent first elected in a special election in




    The only likely exception to this observation is the legislative district in which
   29

   Mr. Fairfax has his own home.
                                              39
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 40 of 131 PageID#
                                    10548


   2014. In the Hampton-Newport News area, in district 92 you have a very long-time

   incumbent; in district 95 you have an incumbent first elected in 2015.



   iv. minority cohesion and cross-over voting



   a. The likelihood that a minority candidate of choice will win an election depends in

   part and upon the degree of cohesion of minority voters in their voting support for

   the minority candidate of choice, and the willingness of non-minority voters to vote

   for the candidate of choice of the minority community (what is often called “cross-

   over voting”). The level of minority cohesion on the one hand, and cross over voting

   by non-minority voters, on the other, is captured by the measurement of the level of

   what is called in the redistricting literature racially polarized voting (a.k.a. racial

   bloc voting (RBV)), a measure of the degree to which voting patterns can be

   predicted largely on the basis of the race of the voter. As noted in my Special

   Master Report in Personhuballah: “Ceteris paribus, high levels of minority political

   cohesion and substantial levels of white cross-over voting make it much more likely

   that a minority candidate of choice has a realistic opportunity to be elected, even in

   contests in Virginia where voting is polarized along racial lines, as long as minority

   population is large enough to allow for a party nomination and subsequent election

   with cross-over support from non-minority supporters of that party.”




                                              40
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 41 of 131 PageID#
                                    10549


   b. I have reviewed the Report of Dr. Bradley Palmer, the only expert witness

   testimony in this case that I am aware of that provides statistical evidence about

   the level of racially polarized voting in the various districts in the 2011 legislative

   plan that were found to have been unconstitutionally drawn. I am reviewing that

   portion of the expert witness testimony from Dr. Palmer solely for the limited

   purpose of assessing, from a social science perspective, proposed reconfigurations in

   terms of evidence offered about levels of racial bloc voting in different parts of the

   state. 30 While Dr. Palmer’s analyses deal with racial bloc voting patterns in the

   2011 unconstitutional districts,31 his conclusion that a 55% black voting

   population, or even a 50% black voting age population, are not required in some

   areas of the state in order to draw districts in which minorities have a realistic

   equal opportunity to elect candidates of choice is the same as what I have reached

   through my own independent analyses.



   c3. I have also reread and reviewed a portion of the Report of Dr. Lisa Handley in

   Personhuballah, attached as an appendix to a Brief submitted by the Governor of


   30 While I have read other expert witness reports in this case, and the discussion of
   these reports and trial testimony in the Golden Bethune-Hill opinions, I will not
   discuss the debate about the credibility/relevance of expert witness testimony
   offered by experts for plaintiffs or defendants about the issue of whether race had
   been the preponderant motive in 2011 line drawing in particular districts, since this
   debate is irrelevant to the remedial line drawing task set me as Special Master. The
   legal issues relevant to those concerns have already been decided by this Court in
   the 2018 majority opinion written after Supreme Court remand of the case.

   31Palmer’s Report also presents racial bloc voting analyses of district 75, a district
   that was subsequently held not to have been drawn in an unconstitutional fashion.

                                              41
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 42 of 131 PageID#
                                    10550


   Virginia in that case in 2015. Dr. Handley analyses recompiled elections in the

   areas in what was Congressional District 3 in the 2011 Virginia congressional map.

   These areas correspond to geography now largely included in either Congressional

   District 3 or Congressional District 4 in the 2016 congressional map for the state

   ordered by a federal court, and thus to much of the geography in which the eleven

   unconstitutional legislative districts are located in whole or in part. Dr. Handley’s

   analyses provide further confirmation of the claim that a 55% black voting

   population, or even a 50% black voting age population, are not required in some

   areas of the state in order to draw districts in which minorities have a realistic

   equal opportunity to elect candidates of choice.32




   32 As I stated in the Report of the Special Master in Personhuballah, “Dr. Handley’s
   analyses of particular biracial elections demonstrate that, in the boundaries of CD3
   as it existed in 2011, black voters were almost perfectly cohesive in their voting
   behavior (giving an average of over 97% of their votes to a particular candidate (the
   Democrat) in partisan statewide and congressional contests. However, even when
   whites and blacks support different candidates, a substantial proportion of white
   voters vote for the minority candidate of choice. For example, Dr. Handley finds
   that, in the geography specified by the 2011 version of CD3, a (bare) majority of
   white voters supported Barack Obama in the 2012 presidential general election,
   while white support for him in the 2008 general election within the 2011 boundaries
   of CD3 was also high, somewhere between 43% and 46% (see Table 5 in her
   Report). Even in the 2008 Democratic primary election she estimates projected
   white support for Obama in the 2011 geography of CD3 was 60.1%. In the 2013
   primary election for the Democratic Party nomination for the Office of Attorney
   General, where white cross-over voting was lower, she still estimates that at least
   32% of the white voters in that primary located in the boundaries specified by the
   2011 version of CD3 cast a vote for Justin Fairfax, the African-American candidate
   (Handley Report, p. 13).”

                                             42
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 43 of 131 PageID#
                                    10551


   c4. It is my professional judgment that Professor Bradley’s analyses and those of

   Dr. Lisa Handley make use of standard and well accepted social science tools for

   assessing levels of racial bloc voting, and that each has used those tools in a

   competent and professional manner. However, I make use of this work only to

   provide supporting evidence to complement the analyses I have done on my own.

   Dr. Handley’s conclusions are based on projections into hypothetical congressional

   districts, and Dr. Palmer’s conclusions are based on projections into

   unconstitutional districts in the enacted map -- in both cases districts which are

   different from those in the give submitted remedial plans or in my illustrative

   legislative remedy plans. Accordingly I have examined recompilations of the Obama

   and Fairfax votes directly into the actual proposed remedial districts. Such remedial

   district-specific projections provide a better intensely local appraisal of “minority

   opportunity to elect,” namely one that implicitly takes into variations across

   different parts of the state in minority voting percentages, in minority level of

   cohesion, and in the level of white cross-over voting.



   v. opportunity to elect



    a. The combination of my examination of racial demography and of recompiled

   elections involving bi-racial contests, in conjunction with my examination of actual

   past election outcomes in the unconstitutional districts allows me to assess the

   potential for the minority community’s “equal opportunity to elect” in redrawn



                                              43
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 44 of 131 PageID#
                                    10552


   versions of each of the unconstitutional districts, and to examine the potential the

   potential for retrogression in the opportunity of the minority community to elect

   candidates of choice in the unconstitutional districts in the configurations of these

   districts offered in the illustrative remedial plans I have drawn. Moreover, along

   with the geographically rooted analyses I have done, they allow me to address the

   question of narrow tailoring with respect to minority equal opportunity to elect.



   b1. A claimed justification offered by some individual Virginia legislators for the

   way in which the districts found to be unconstitutional were configured, was that

   only a district with a 55% black voting age majority could provide African-American

   voters with a realistic opportunity to elect candidates of choice. That assertion was

   rejected in the Golden Bethune-Hill majority opinion. As the opinion notes, the 55

   percent value is unsupported by empirical evidence presented at the time of its

   adoption, and it fails to acknowledge key differences in racial bloc voting patterns in

   different parts of the state. Moreover, in my review of the Briefs submitted in the

   remedy phase of case, I find no empirical evidence presented that would support

   the conclusion that a 55% black voting age population is needed to assure the

   African-American community a realistic opportunity to elect candidates of choice in

   any (much less all) of the eleven districts found to be unconstitutional.



   b2. As noted above, my own analyses specific to the unconstitutional legislative

   districts demonstrate that the claim that a 55% minority voting age population is



                                             44
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 45 of 131 PageID#
                                    10553


   always needed in a district to assure African-American voters a realistic

   opportunity to elect candidates of choice is, factually, flatly wrong. Indeed, to the

   contrary, a lower African-American voting age percentages will permit narrowly

   tailored remedies in all of the legislative districts found to be unconstitutional. 33   I

   have reached this empirical conclusion by my own independent conceptual analyses

   of the basic elements of elections, such as the two-stage nature of partisan contests,

   and by my own independent empirical analyses of demographic and electoral data

   from Virginia, especially that in recompiled bi-racial elections in specific illustrative

   remedial districts.



   c. avoidance of mechanical tests

   c1. As the Supreme Court has made clear in recent cases, when judging whether a

   redrawn district continues to offer an equal opportunity to elect minority candidates

   of choice, maintenance of existing levels of black population or voting age population

   is not required as long as there can be a strong demonstration of a continued equal

   opportunity to elect. 34 There is no single “magic” number vis-à-vis black




   33
     Even in district 75, where the Court failed to find unconstitutionality in that
   district as it was configured in 2011, my exploration of redistricting alternatives has
   demonstrated to my own satisfaction that, in a slightly reconfigured district 75,
   black voting age population percentages lower than 55 percent would still be
   sufficient to maintain that district as a realistic opportunity to elect district.

   34
     In Alabama Legislative Black Caucus, the Supreme Court specifically rejected
   reliance on “a mechanically numerical view as to what counts as forbidden
   retrogression” Id. at 1273–74. It asserted that retrogression “does not require a
   covered jurisdiction to maintain a particular numerical minority percentage,” but
                                              45
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 46 of 131 PageID#
                                    10554


   population or voting age population that will be needed to provide for the African-

   American community a realistic opportunity to elect candidates of choice. Rather

   what is required is an intensely local appraisal.



   c2 . I would emphasize that, in my line drawing, I have not ever sought to achieve

   any particular predetermined percentage of black voting age population within a

   district, but rather have drawn districts in accord with traditional districting

   principles and then afterward checked to make sure that unintentional vote dilution

   was not present. Essentially, what I found in my exploration of alternative

   mappings, including those submitted as remedial plans to the Court, is that there

   were always ways, sometimes rather obvious ones, to redraw unconstitutional

   districts so as to better preserve counties and improve compactness without

   minimizing or canceling out the voting strength of any protected group, which

   involved lower (sometimes substantially lower) African-American voting age

   populations than what are found in the unconstitutional districts in the 2011

   Enacted map.



   c3. The African-American share of voting age population varies across

   unconstitutional districts in the redrawn illustrative versions of the eleven

   unconstitutional districts I am presenting to the court. One reason for that



   instead “requires the jurisdiction to maintain a minority’s ability to elect a preferred
   candidate of choice.” 135 S. Ct. at 1272 (2015).

                                             46
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 47 of 131 PageID#
                                    10555


   variation is differences in the degree of geographic concentration of the African-

   American voting age population in different counties and different geographic areas

   of the state. I did not find it necessary to seek to determine the absolute minimum

   percentage of African-American voting age population needed to create an

   “opportunity to elect district” for minority voters in particular areas of the state,

   since my illustrative versions of the unconstitutional districts are already narrowly

   tailored to remedy the constitutional violation found in them. To reiterate, the

   process of line drawing I engaged in was to draw remedial districts using traditional

   districting criteria, and only then to check (based primarily but not entirely on

   recompiled elections with minority candidates) that the district was one whose new

   minority population percentage did not, in my view, involve a denial of equal

   protection.



   d. role of primaries

   d1. As noted earlier, analysis of the “opportunity to elect” must take into account

   both the primary election and the general election, since both must be won.       As I

   stated in my Special Master Report in Personuballah, ceteris paribus, “voters who

   vote for Democratic (Republican) candidates in general elections are more likely to

   vote in the Democratic (Republican) primary than those who do not support

   Democratic (Republican) party candidates in general elections, if they do vote in a

   party primary. Because African-American voters are more likely to vote Democrat

   than Republicans in general elections, while white voters are considerably more



                                              47
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 48 of 131 PageID#
                                    10556


   likely to be Republican voters in general elections than is the case for African-

   American voters, ceteris paribus, the expected proportion of African-American

   voters is going to be higher among voters in Democratic primaries than the

   proportion of African-American voters among all voters in a general election.

   Conversely, the expected proportion of white voters is going to be lower among

   voters in Democratic primaries than the proportion of white voters among all

   voters.”35



   d2. Given the demography and geography of the State of Virginia, it is my

   professional judgment that the most appropriate way to remedy the constitutional

   violation identified in the 2011 plan is to replace the present unconstitutional

   districts with contiguous equipopulous districts with fewer city or county splits than



   35 This general theoretical conclusion is reinforced by the relevant expert witness
   testimony of Dr. Lisa Handley offered in Personhuballah about compiled elections
   in the Richmond, Newport-News and Norfolk areas of the state. As noted in my
   Special Master Report in Personhuballah, she finds clear support for the
   expectation that black voters would be overrepresented among the voters in
   Democratic primaries in Virginia relative to the overall African-American share of
   the potential electorate (those of voting age) is confirmed by Dr. Handley’s analyses.
   For example, she finds that, in the Democratic primary for U.S. President in 2008,
   blacks “opted to vote in the Democratic primary at a much higher percentage than
   whites did: approximately 18% of the black voting age population compared to
   approximately 11% of white voting age population cast a vote in the Democratic
   Primary in 2008” (Handley Report p.11). As she correctly notes: “The implication of
   this analysis is that “the percent black voting age population needed to produce an
   effective black district tends to be lower for Democratic primary elections than for
   general elections” (Handley Report p.11). Ceteris paribus, this finding clearly
   indicates that there can be a realistic opportunity for a minority candidate of choice
   to win the Democratic Party nomination even in a district that, overall, is less than
   majority black (majority minority) in voting age population.

                                             48
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 49 of 131 PageID#
                                    10557


   are found in the 2011 plan and with at least as high average level of compactness.

   As discussed above, such remedial districts can be drawn with a substantial

   minority population that is sufficient to provide minority voters an equal

   opportunity to elect candidates of choice. Doing so does not require that the district

   have a black voting age majority. Rather it requires that voting be such that, when

   the African-American community votes in a cohesive fashion, a candidate of choice

   of the minority community can be expected to have a realistic opportunity to win

   both a primary and a general election -- with success in the general election

   occurring because the minority candidate of choice wins the support of white voters

   who share that candidate’s partisan preferences (i.e., the minority candidate of

   choice receives some white “cross-over” voting support). The illustrative remedial

   districts I have drawn satisfy these conditions.


    (c) not making race the preponderant factor

   As I have emphasized throughout this Report, the process of line drawing I engaged

   in was to draw remedial districts using traditional districting criteria, and only then

   to check (based on recompiled elections with minority candidates) that the district

   was one whose minority population did not raise issues of equal protection. In

   reviewing other plans for compliance with this criteria I looked to at factors such as

   how many counties were split and in how many pieces, and did the choice of black

   voting age population in the district suggest narrow tailoring.



   (d) contiguity


                                             49
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 50 of 131 PageID#
                                    10558


   (d1) In general, I sought to maintain contiguity by land rather than by water. In

   particular, in the Norfolk and Hampton portion of the state, when I redrew districts

   I redrew the unconstitutional districts either wholly North or wholly South of the

   James River/ Hampton River.36 With respect to other water bodies, I have sought to

   assure contiguity in terms of census defined units of geography. The census often

   assigns portions of rivers and other water bodies to separate census blocks.



   (d2) Discontiguity is normally only considered a legal issue if it applies to a district

   being itself divided into discontiguous pieces. However, as a specialist on

   redistricting it is my view that redistricting plans in which two or more

   discontiguous pieces of some political jurisdiction are found within a single district

   are either evidence of poor redistricting practices or indicators of gerrymandering.

   While there is no present name in the redistricting literature for districts that

   include discontiguous pieces of the same city or county, I have coined the term

   “fracking” to refer to the creation of such districts, since fracking creates fissures in

   the earth. This term has the advantage of creating a parallel usage to three

   standard terms of the redistricting literature that identify tools for gerrymandering:

   “packing,” “cracking,” and “stacking.” The 2011 map includes a number of districts

   with this type of discontiguity, and this fracking feature is found in at least 4 of

   the 11 unconstitutional districts (district 63, in Hopewell City; district 70, in




   36
     With the exception of district 100, which I did not change from the 2011 Enacted map, the redrawn districts in
   the Peninsula are drawn north of the river, and those in the Norfolk are

                                                           50
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 51 of 131 PageID#
                                    10559


   Richmond; district 90 in Virginia Beach; and district 95, in Newport News).37

   Within these unconstitutional districts in the 2011 enacted map, the discontiguous

   pieces are, ones of higher black population, often considerably higher black

   population, than the nearby piece or pieces of the fracked county contained in

   districts that are not unconstitutional.


   (d3) Except for the rare case where a city or county itself is legally defined as

   consisting of discontiguous pieces, a well drawn redistricting map completely



   37 We can illustrate fracking discontinuity with a Hopewell example from the 2011
   enacted map. There are two discontiguous pieces of Hopewell City placed by the
   2011 Enacted map in district 63. They have an average black voting age population
   of (BVAP) of 65%, with one piece having a BVAP of 71.58% and the other having a
   BVAP of 65.45%. In contrast, the piece of Hopewell City (the remainder of the city)
   that is located in district 62 has a black VAP of only 20.27%. The map below
   illustrates this fracking, with yellow indicating District 63, District 62 in green, and
   64 in black; with broken lines showing city and county boundaries.




                                              51
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 52 of 131 PageID#
                                    10560


   avoids such discontiguous mappings, as have I in all the maps I have drawn. In

   reviewing other proposed remedial plans I checked for evidence of fracking, and

   regarded it as a disqualifying feature of a plan. 38




   (e) county splits

   In the illustrative maps I have drawn that I believe deserve consideration by the

   Court, I have been able to reduce city and county splits in the unconstitutional

   districts to a considerable extent. The details are provided later in the Report.

   Since counties (and cities) represent identifiable communities of interest, my focus

   in the constitutional redrawing of the eleven districts was on the maintenance of

   county boundaries, since this was the only straightforward and indisputable

   indicator of communities of interest available to me. Between December 7, 2018

   and December 14, and in the hearing on January 10, 2019, the parties will have a

   full opportunity to present to the Court community of interest arguments for why

   some counties should be split into more pieces than is the case in the illustrative

   maps I offer to the Court, or why some areas within particular counties should be

   reconfigured in a different way than what is shown in these illustrative maps. 39




   38
     Unfortunately, fracking discontiguities are not identified in the standard reports
   of city and country splits prepared by the State of Virginia, or in similar standard
   reports prepared by mapping packages such as Maptitude, and so must be identified
   visually or by creating a customized report.


    As indicated earlier, VTDs are simply units of administrative convenience with no
   39

   special legal status, and their boundaries can change over the course of a decade.
                                              52
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 53 of 131 PageID#
                                    10561




   (f) compactness

   The two main types of compactness, areal compactness (Reock) and perimeter

   irregularity (e.g., Polsby-Popper), measure two rather different things, and they do

   not necessarily move in parallel when district lines are changed.40 In each of the four

   geographic areas of the state, at least one of my illustrative modules is more


   Nonetheless, I also have sought to minimize VTD splits, and I have further sought
   to make use of VTD splitting solely for population balancing purpose. Because the
   illustrative maps I prepared for the Court rely heavily on county boundaries, the
   degree to which 2011 VTDs are split is concomitantly minimized. On average, in
   the redrawn districts in the illustrative plans I propose, VTD splits are dramatically
   reduced from those found in the 2011 Enacted map. I should note, however, that
   there are a number of difficulties in minimizing VTD splits in map making. First
   and foremost a map that shows the locations of VTDs as they now exist was not
   available to me at the time I began preparing illustrative maps for the Court, so I
   have had to make use of the 2011 VTD configurations. Legislative staff were still in
   the process of entering the revised VTD location data provided by political subunits
   charged with election administration. Second, in urban areas, some VTDs can be
   high in population, numbering in the thousands, thus making strict population
   balancing more difficult. Third, in rural areas, some VTDs may occupy a very large
   area, making the drawing of compact districts that do not split VTDs more difficult.
   Fourth, even a cursory inspection of a map showing VTDs reveals that they rarely
   look like polygons, again complicating the drawing of compact districts. Fifth, not
   all VTDs in the state are contained with units of census geography that are larger
   than census blocks, such as census block groups and census tracts, and this fact
   makes drawing a map using larger units of census geography harder than it
   otherwise might be. I would also suggest that, to improve the future ease of state
   map drawing, the State of Virginia (and localities) coordinate with the Census
   Bureau prior to the 2010 census so that Virginia VTDs can be better aligned with
   census geography and/or vice versa.
   40See Richard Niemi, Bernard Grofman, Carl Carlucci & Thomas Hofeller,
   Measuring Compactness and the Role of a Compactness Standard in a Test for
   Partisan and Racial Gerrymandering, 52 J. Pol. 1155 (1990).



                                             53
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 54 of 131 PageID#
                                    10562


   compact on average on both the Reock and the Polsby-Popper measures than the

   corresponding districts in the 2011 Enacted map. Indeed, with only two exceptions,

   all the illustrative remedial modules I propose are as or more compact on average

   that their counterparts in the 2011 Enacted map on both the Reock and the Polsby-

   Popper measures. 41 The two exceptions are higher on one of these two measures

   but lower on the other.42 One such module has the narrow tailoring feature of

   limiting the changes in the Petersburg area to only three districts, and a variant of

   that map that changes four district does increase compactness as compared to the

   2011 enacted map. The other module that is preferred to the enacted map on only

   one of the two measures of compactness retains the positive feature of keeping two

   districts wholly in Newport News, but draws a constitutional rather than an

   unconstitutional map for the Newport News district found unconstitutional.




   41
     Compactness numbers are very difficult to interpret without some context, and it
   is virtually impossible to compare compactness values across jurisdictions in
   different states, or sometimes even within a single state across different parts of the
   state. The feasibility of drawing compact districts at any particular level of
   government varies with the geography (e.g., the density of populations, and the
   degree to which the political or other subunits which are being aggregated are
   themselves compact, and the existence of natural boundaries such as state lines or
   large bodies of water), compactness is best understood by comparing plans both for
   the same geography and for the same types of districts.
   42
     In general, because the 2011 enacted map has a low level of compactness in many
   of its districts, the fewer districts whose populations are redrawn to be in more
   accord with traditional districting principles, the more difficult it is to draw a
   compact map. The illustrative maps I provide to the Court redraw many fewer
   districts than any of the five submitted remedial maps, thus making it harder for
   the maps I provide to achieve high compactness numbers relative to maps that
   change more districts.

                                             54
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 55 of 131 PageID#
                                    10563


   (g) narrow tailoring



   i. There were eleven districts in the 2011 Enacted plan identified as

   unconstitutional: 63, 69, 70, 71, 74, 77, 80, 89, 90, 92, and 95. These districts must

   be redrawn in a constitutional fashion in any remedy. Moreover, any court adopted

   plan must be narrowly tailored to remedy the constitutional infirmities in the 2011

   enacted plan.

         As noted earlier, one important element of a narrowly tailored remedy is that

   it should confine its changes to those districts which must be changed in the process

   of the obligatory redrawing of the 11 unconstitutional districts. This principle of

   narrow tailoring suggests the appropriateness of limiting the changes in any

   remedial plan to the 11 unconstitutional districts and to the 22 additional districts

   that are adjacent to the unconstitutional ones, a total of 33 districts -- unless there

   are compelling geographic or demographic reasons to the contrary.

         The principle of narrow tailoring also suggests limiting district changes in

   the remedial plan to the 23 districts that contain pieces of counties that are also

   contained within the unconstitutional districts, except as might be needed to assure

   population balance across the redrawn districts. Unconstitutionality was

   specifically found for only eleven districts in the 2011 enacted plan –with this

   finding in all but one of the districts that were drawn with the avowed aim of

   containing a 55% black voting percentage. However, as a matter of simple

   geographic logic, if there are districts other than the unconstitutional eleven that



                                              55
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 56 of 131 PageID#
                                    10564


   contain portions of the populations of some of the 15 counties that have pieces in the

   eleven districts, at least some of those districts had to have been affected

   by/implicated in the line drawing that created the unconstitutionality in the eleven

   districts found to be unconstitutional. This is especially true if the portion(s) of a

   county not contained within the unconstitutional districts have populations that are

   racially distinct from the portion(s) of the county found inside the unconstitutional

   districts. Thus, remedying the unconstitutionality of the eleven districts will,

   necessarily, require changes in the district boundaries of some of the additional

   districts containing the counties found within the unconstitutional eleven. In

   terms of this straightforward geographic logic, as many as 34 districts might need

   to be redrawn.



   ii. However, on the one hand, not all of these 34 districts are adjacent to one of the

   unconstitutional districts. And, on the other hand, not all of the districts not found

   to be unconstitutional that lie adjacent to the unconstitutional districts contain

   pieces of one or more of the counties found in an unconstitutional district. In

   particular, there are three other districts that are adjacent to one or more of the

   unconstitutional districts, but which do not contain a piece of any of the 15 counties

   found in whole or part within the unconstitutional districts (districts 55, 96, 97).

   And there are five other districts that are not adjacent to one or more of the

   unconstitutional districts, but which do not contain a piece of at least one of the 15

   counties found in whole or part within the unconstitutional districts (districts 21,



                                              56
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 57 of 131 PageID#
                                    10565


   56, 65, 82, 84).

          Recognition of these two distinct sets of constraints on narrowly tailoring

   led me to seek to limit boundary changes in my illustrative remedial maps to the

   unconstitutional districts and to those that satisfy both a “district adjacency

   constraint” and a “potentially implicated county” constraint, i.e. districts that lie in

   the intersection of these two sets of constraints. There are 30 such districts, with 19

   districts that are both adjacent to one or more the unconstitutional ones and also

   containing a piece of at least one of the 15 counties found in whole or part within

   the unconstitutional districts (61, 62, 64, 66, 68. 72, 73, 75, 76, 78, 79, 81, 83, 85, 91,

   93, 94, 96, 100).



   iii. In other jurisdictions, with other sets of factual circumstances, to fully resolve

   the constitutional infirmities, it might be necessary to effectuate a remedy that

   included the union43 rather than the intersection of these two sets of constraints.

   Here however, after careful review of districting alternatives, I am satisfied that

   both constraints can be simultaneously satisfied so as to create narrowly tailored

   remedial plans. Thus, in my view, changes to the enacted plan should be limited to

   no more than 30 districts at maximum.44


   43
     There are 38 districts that lie in the union of the “adjacency” and “affected county”
   constraint.
   44
     The only possible expansion to make changes in districts not in this set would
   occur if there are Section 2 issues that would require including contiguous minority
   populations in other areas as part of a compactly drawn majority minority district.
   But, given the factual circumstances in this case, I do not believe that issues of this
   type are relevant.
                                               57
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 58 of 131 PageID#
                                    10566




   iv. In my view changing even as few as 30 districts involves changing more districts

   than are actually needed to implement a constitutional and narrowly tailored

   redrawing. A careful investigation of redistricting options demonstrates that the

   number of districts that need to be redrawn in the 2011 enacted map to effectuate a

   narrowly tailored constitutional map is actually lower than 30. In other words, in

   my view, not all the districts that are both adjacent to the unconstitutional ones and

   contain portions of counties found within the unconstitutional districts need to be

   redrawn in order to construct a remedy that is narrowly tailored.



   v. Complete maps that affect only 21 districts or that affect only 26 districts can be

   drawn based on the geographically defined illustrative remedial modules I provide

   to the Court. Because there are potential tradeoffs among traditional redistricting

   criteria, and minimization of unnecessary county splits is not the only aspect of

   narrow tailoring (e.g., improving compactness, or reducing splits among counties

   might also be taken into account) other plan feature comparisons may lead the

   Court, under the totality of circumstances, to a preference for a remedy that

   changes more than 21 districts.



   vi. I have presented alternative illustrative maps that address tradeoffs among

   traditional redistricting criteria in slightly different ways. The details are provided

   later in the Report. But, a remedial plan relying on traditional districting criteria



                                              58
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 59 of 131 PageID#
                                    10567


   that is seeking to be narrowly drawn, should not, in my view, redraw more than 26

   districts.



    vii. one element of narrow tailoring involves respect for the existing geographic

   centering of the districts found unconstitutional, while redrawing the district in a

   constitutional fashion. In nine of the eleven districts this is straightforward to do

   since the districts have a preponderant (or sole) county population within them and

   thus can be redrawn centered within that county. In one of the districts, district 63,

   there is a plurality county, Petersburg, which can used as the core of the redrawn

   district, though there are multiple options for how that district is to be drawn. In

   the remaining district, district 70, the combination of pieces of counties in that

   district means that there are many different ways the district might be redrawn

   and most of these will involve multi-county combinations, especially if other

   unconstitutional districts are drawn to lie wholly are largely within given counties.



   vi. One possible element of a narrowly tailored plan is not changing the district

   numbering scheme. Even though the numbering scheme for the Virginia House of

   Delegates reflects some historical patterns that in the present day make absolutely

   no sense (see e.g., the location of district 21 adjacent to districts 78 and 84), I have

   left the district numbering untouched.




                                               59
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 60 of 131 PageID#
                                    10568


   (h) I would emphasize that, in all the illustrative plans I have drawn, I have sought

   to be entirely neutral with respect to partisanship, with compliance with traditional

   districting criteria and the remedying of unconstitutionality in a narrowly tailored

   fashion dictating shapes of redrawn districts, and limiting the number of districts

   that were redrawn. In reconfiguring both the unconstitutional districts and the

   redrawn district adjacent to the unconstitutional ones, I have drawn districts in a

   fashion relying on traditional districting criteria and have been blind to the

   implications of my line drawing for partisan outcomes. I have considered probable

   electoral outcomes in the redrawn unconstitutional districts only in the

   unconstitutional districts, and only with respect to avoiding potential minority vote

   dilution in the redrawing process, and only after I had drawn a potential remedial

   district with no concern for race. In the unconstitutional districts, electability issues

   could not be avoided because of the need to assess whether a redrawn district

   remained one in which the minority community realistically had an equal

   opportunity to elect candidates of choice at both the primary and general election

   level. 45



   (i). minimizing pairing of incumbents




   45
     As noted earlier, where not essential to provide equal protection assessment for
   the African-American community, I did not consider partisan outcomes. This case
   does not involve any finding of partisan gerrymandering that would need to be
   addressed in a remedial plan.


                                              60
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 61 of 131 PageID#
                                    10569


   i. Minimizing pairing of incumbents is sometimes treated as a component of a

   “least changed” plan.46 However, in North Carolina v. Covington, 138 S. Ct. 2548

   2018) the Supreme Court has held that, in a remedial plan, a state redistricting

   body may not rely on an otherwise legitimate redistricting consideration—such as

   keeping all incumbent homes in their original district— if doing so would prevent it

   from completely remedying an identified constitutional violation.



   ii. Many of the districts in the 2011 Enacted plan were drawn with high levels of

   fragmentation of county boundaries, and this is true both for the districts found

   unconstitutional and those immediately adjacent to them which would need to be

   redrawn. This excessive fragmentation of county populations was one of the types

   of evidence presented at the trial as to why race was a preponderant motive. In

   particular, small white majority pieces of counties were disproportionately found in

   white majority districts, and small black majority pieces of counties were

   disproportionately found in black majority districts. As a consequence of this high

   fragmentation of county borders, often in a way that directly involved race,



   46 The relevant portion of Article IV. Legislature Section 4 of the Virginia
   Constitution, describing qualifications of senators and delegates states: “Any person
   may be elected to the Senate who, at the time of the election, is twenty-one years of
   age, is a resident of the senatorial district which he is seeking to represent, and is
   qualified to vote for members of the General Assembly. Any person may be elected
   to the House of Delegates who, at the time of the election, is twenty-one years of
   age, is a resident of the house district which he is seeking to represent, and is
   qualified to vote for members of the General Assembly. A senator or delegate who
   moves his residence from the district for which he is elected shall thereby vacate his
   office.”

                                             61
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 62 of 131 PageID#
                                    10570


   minimizing the fragmentation of county and locality boundaries in the

   unconstitutional districts and avoiding drawing districts with a racially

   preponderant motive becomes more complicated if there is added, as the last

   consideration, a concern to avoid incumbency pairing.



   iii. For example, in the 2011Enacted Plan, there are pieces of Richmond in 6

   districts, and there are four 2011 incumbents with homes located in Richmond, all

   residing north of the river, even though the County population is only the

   equivalent of slightly more than two and a half legislative districts. In 2017 there

   are still four incumbents residing in Richmond. Thus, if, in a remedial plan,

   Richmond is divided into only three pieces, it is simply mathematically impossible

   to avoid pairing at least two of the four Richmond based incumbents. The only way

   to avoid pairing some of the four present incumbents with homes is Richmond is to

   divide Richmond into more than three pieces. This is the approach taken in the five

   submitted remedial plans, with some of these plans splitting Richmond into more

   than four pieces. And it is also the approach taken in the illustrative modules I

   have drawn in the Richmond area.



   iv. My initial line drawing did not take present incumbencies into account.




                                             62
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 63 of 131 PageID#
                                    10571


   v. Prior to November 30, the only information available to the staff of the House of

   Delegates in the form of a geocoding mapping layer was the home addresses for

   2009/2011 incumbents.



   vi. After I had generated plans that respected the geographic centering of the

   unconstitutional districts to the extent feasible, without taking any information

   about incumbent locations into account, I explored plans that did not pair any of the

   2009/2011 incumbents. Those map explorations convinced me that one could draw

   constitutional maps that avoided the pairing of the incumbents who were in place

   as of the creation of the 2011 Enacted map – though avoiding incumbent pairings

   did come at the cost of some additional county pieces being created, and doing so

   reduced the compactness of some districts.



   vii. In late November, I requested a Court Order to obtain the present addresses of

   House of Delegates incumbents in a geocoded fashion that allowed me to overlay

   present incumbent addresses on maps. After correcting an error in the home

   location of one of the incumbents, I then created reconfigured illustrative remedial

   plans in which all present incumbents had their home in their present districts.



   viii. Comparing the exploratory maps I drew without taking incumbency protection

   into account, drawn solely for the purpose of creating illustrative narrow tailored

   maps that followed traditional districting criteria, and the illustrative remedial



                                             63
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 64 of 131 PageID#
                                    10572


   maps I am presenting to the court that do avoid any incumbency pairing, I believe

   that avoiding incumbency pairing has been accomplished in my illustrative modules

   in a way that remedies constitutional infirmities in the unconstitutional districts.

   Moreover, while my map explorations suggest that maps that do not pair

   incumbents are, on average, marginally less compact and divide counties into

   somewhat more pieces than maps that pay no attention to incumbent locations,

   nonetheless, as demonstrated by my illustrative remedial maps, it is possible to

   create narrowly tailored means of remedying constitutional infirmities in a way

   that avoids a race preponderant motive while still avoiding the pairing of any

   incumbents.




   IV. Basic features of the illustrative plans developed by the Special Master, with
   review of potential districts organized according to four geographic modules, and
   the criteria enumerated above



   1. There are two especially useful ways to classify the eleven unconstitutional

   districts before commencing the process of remedial line drawing. The first is in

   terms of the types of changes that will be needed to make the district

   constitutional (see discussion in the body of the Report); the second is in terms of

   the geographic area of the state in which the unconstitutional district is located.



   (a) By partitioning the unconstitutional districts by geography, it is possible to

   partition the task of line drawing in multiple smaller separable tasks, involving

                                              64
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 65 of 131 PageID#
                                    10573


   only one or a few unconstitutional districts that need to be drawn in each segment.

   By this modularization of the redistricting task we can consider alternative plans

   for each geographic area that involve redrawing the unconstitutional districts and

   some of the adjacent districts taken as a group without concern for the

   configuration of districts outside of those in the selected module. The Court can

   then pick a preferred remedial plan for each geography, and combine the chosen

   separate geographic components so as to create a viable narrowly tailored

   constitutional plan for the entire state



   (b) The geographic partitioning I made use of involved four geographic areas within

   which particular unconstitutional districts were redrawn: (1) the Richmond and

   Henrico area (containing unconstitutional districts 69, 70, 71, 74), the Petersburg

   area ( containing unconstitutional district 63), and the Norfolk-Portsmouth-

   Chesapeake area ( containing unconstitutional districts 79, 80, 89, 90), and (4) the

   Hampton-Newport News area, also referenced as the Peninsula (containing

   unconstitutional districts 92 and 95). This modularized approach to line drawing

   allows the parties and intervenors to comment on how they might propose

   particular geography be redrawn without forcing a ripple of changes in other

   geographic areas of the state.47




   47
     In the central portion of the state (the Richmond-Petersburg area) district 62
   touches districts 70 and 74 as well as district 63. This creates a need for a
   consistent configuration of district 62 in both the Petersburg and the Richmond
   modules.
                                              65
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 66 of 131 PageID#
                                    10574




   (c) Another useful typology I made use of in line drawing involves dividing the set

   of eleven unconstitutional districts into four categories that cross-cut geographic

   categorization:



   i. This typology involves: (a) districts in which the preponderant population comes

   from one large county (districts 69, 71, 74, 77, 80, 90, 95), (b) districts in which the

   entire population comes from a single county (districts 89 and 92), (c) districts in

   which it is difficult to identify a clearly preponderant county (district 70), and (d)

   districts in which the preponderant county is a small county which is already

   included in the county in its entirety, and there are multiple other counties with

   portions in the district (district 63).



   ii. It is possible to redraw in a constitutional fashion almost all the districts in the

   first and second categories such that their population now comes from a single

   county, rather than, as in the 2011 Enacted Plan, including (small) pieces of other

   counties with a distinctive racial character. For example, districts 77, 80, 89, 90 in

   the Norfolk area are drawn in all of my illustrative modules to lie within a single

   county, and two of the three unconstitutional districts in the Richmond area in

   these categories (districts 69 and 74) are so drawn, and I provided an illustrative

   module for the Peninsula in which both district 92 and district 95 lie within a single

   county. Thus, I have drawn illustrative modules with the feature that a composite



                                              66
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 67 of 131 PageID#
                                    10575


   map can be drawn using them which will have 8 of the 11 unconstitutional districts

   lying entirely within a single county and thus satisfying a key traditional districting

   principle. This is in remarkable contrast to the 2011 Enacted map, in which only 2

   of the eleven unconstitutional districts are contained wholly within a single county.



   iii. With respect to the second category, when remedying constitutional violations in

   other unconstitutional districts that are adjacent or nearby to the whole county

   unconstitutional district, there will necessarily be geographically and population

   mandated spillover effects, and these can operate in a fashion that will,

   concomitantly, permit change in the single county unconstitutional district so as to

   remedy the constitutional violation.



   iv. With respect to the third and fourth categories, it is possible to redraw districts

   in that category, districts 63 and 70, in a constitutional way, though multi-county

   versions will still be necessary.




   2. Illustrative modularized maps in hour regions of the state , with comparison to

   the 2011 Enacted Map



   (a) Richmond area.

         In the Richmond area I have offered to the Court one basic illustrative map,


                                              67
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 68 of 131 PageID#
                                    10576


   and three quite minor variants of that map that do not differ in the shape of any of

   the unconstitutional districts (69, 70 71, and 74) in this geographic region, but only

   in the shapes of districts 72 and 73. The reason to consider a change in both

   districts is that the incumbent locations in these districts are not the same in 2017

   as in 2011, and acknowledging that fact can improve overall district compactness

   without affecting changes in the unconstitutional districts. All of these maps in my

   view remedy the constitution violation found in districts 69, 70, 71, and 74. None

   contain any districts with more than a 55% black voting age population. Each has

   three to four fewer county pieces than the 2011 Enacted map. Two of the three are

   better than the Enacted map on both the Polsby-Popper and Reock compactness

   measure, and the third is almost as good on one measure and visibly better on the

   other. None involve any fracking.



   A map and key statistics about each of these Richmond area variants is provided

   below, with comparison to the 2011 Enacted map.




                                             68
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 69 of 131 PageID#
                                    10577




                                       69
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 70 of 131 PageID#
                                    10578




                                       70
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 71 of 131 PageID#
                                    10579




                                       71
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 72 of 131 PageID#
                                    10580




                                       72
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 73 of 131 PageID#
                                    10581




                                       73
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 74 of 131 PageID#
                                    10582




                                       74
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 75 of 131 PageID#
                                    10583




                                       75
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 76 of 131 PageID#
                                    10584


    (b) Petersburg area

          I offer to the Court two illustrative modules for the Petersburg area (district

   63). The first of these has two very minor variations which differ only in how

   Dinwiddie is treated in the module: Petersburg illustrative module 1A and

   Petersburg illustrative module 1B. In one variant the Dinwiddie portion of 2011

   District 63 is modified slightly so as to improve overall district compactness, and

   this change necessitates a slight modification of the Dinwiddie portion of District

   75. In the other, the Dinwiddie configurations are left completely unchanged. Thus,

   one module changes only three districts, while the second changes four. In

   Petersburg illustrative module 2, more substantial changes are made, affecting

   change in five districts, rather than only three districts, or only four districts.

   However, this map provides the best overall compactness and it has the fewest

   county pieces. Moreover, while all of these maps do a good job in terms of the

   number of counties that are kept whole within one of the districts, it is Petersburg

   Module 2 that does the best job in this regard. All of these maps in my view

   remedy the constitution violation found in district 63. None make race a

   preponderant criterion. None contain any fracking.

          A map and key statistics about each of these Petersburg area variants is

   provided below, with comparison to the 2011 Enacted map.




                                               76
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 77 of 131 PageID#
                                    10585




                                       77
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 78 of 131 PageID#
                                    10586




                                       78
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 79 of 131 PageID#
                                    10587




                                       79
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 80 of 131 PageID#
                                    10588




                                       80
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 81 of 131 PageID#
                                    10589




                                       81
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 82 of 131 PageID#
                                    10590




   (c) Newport News-Hampton area.




                                       82
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 83 of 131 PageID#
                                    10591


         I offer to the Court two illustrative module for the Peninsula area: Newport

   News-Hampton illustrative Module 1 and Newport News-Hampton illustrative

   Module 2. These two modules differ in how many districts are wholly drawn within

   Newport News (either one or two), though in both modules district 92 is entirely in

   Hampton, and district 95 is entirely in Newport News. Each of these maps in my

   view remedies the constitution violations found in district 95 and district 92. All

   are drawn in according with traditional districting criteria and do not have race as

   a preponderant motive. None involve any fracking.



   A map and key statistics about each of these Newport News-Hampton Peninsula

   area variants is provided below, with comparison to the 2011 Enacted map.




                                             83
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 84 of 131 PageID#
                                    10592




                                       84
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 85 of 131 PageID#
                                    10593




                                       85
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 86 of 131 PageID#
                                    10594


   PENINSULA 1




                                       86
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 87 of 131 PageID#
                                    10595




                                       87
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 88 of 131 PageID#
                                    10596




                                       88
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 89 of 131 PageID#
                                    10597




                                       89
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 90 of 131 PageID#
                                    10598




                                       90
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 91 of 131 PageID#
                                    10599


         (d) I offer to the Court one illustrative module for the Norfolk-Chesapeake-

   Portsmouth area that has three very minor variations: Norfolk-Chesapeake 1A, 1B,

   1C. These variations differ only very slightly. One variation changes 10 districts in

   the area, one changes 9, and one changes only 8. The other differences between

   these variants are in overall compactness and in the number of distinct county

   pieces found in the plan. These difference occur in districts adjacent to the

   unconstitutional districts, with the underlying configurations of the four

   unconstitutional districts in the area either wholly or essentially unchanged across

   the variants. All of these maps in my view remedy the constitution violation found

   in districts 77, 80, 89, and 90. None contain any districts with more than a 55%

   black voting age population, and some have considerably lower BVAP. All create

   fewer county splits than the 2011 Enacted map. All are, on average, more compact

   with respect to both the Reock and the Polsby-Popper measure. All are drawn in

   according with traditional districting criteria and do not have race as a

   preponderant motive. None involve any fracking.



   A map and key statistics about each of these Norfolk-Chesapeake-Portsmouth area

   variants is provided below, with comparison to the 2011 Enacted map.




                                             91
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 92 of 131 PageID#
                                    10600




                                       92
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 93 of 131 PageID#
                                    10601




                                       93
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 94 of 131 PageID#
                                    10602




                                       94
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 95 of 131 PageID#
                                    10603




                                       95
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 96 of 131 PageID#
                                    10604




                                       96
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 97 of 131 PageID#
                                    10605




                                       97
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 98 of 131 PageID#
                                    10606




                                       98
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 99 of 131 PageID#
                                    10607




                                       99
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 100 of 131 PageID#
                                    10608


    3. Implementation of equal protection



    (a) Recompiling the 2012 Presidential general election, we see that Barack Obama

    carries each of the redrawn unconstitutional districts in each of my illustrative

    modules -- usually by over sixty percent (see full data below). Thus, there can be no

    doubt that, if a viable African-American candidate wins the Democratic primary in

    the eleven unconstitutional districts configured as shown in any of my illustrative

    modules, then that candidate of the Democratic party has a realistic opportunity to

    win election in the general election due to cohesive voting from within the African-

    American community and cross-over voting from non-black Democrats – even if that

    candidate is not an incumbent.



    (b) As suggested earlier, one key piece of evidence in determining whether or not we

    should expect that an African-American candidate has a realistic opportunity to win

    the Democratic party nomination in these reconfigured versions of the

    unconstitutional districts is to project into these districts the 2013 vote share of the

    African-American candidate, Justin Fairfax, in his quest for the Democratic party’s

    nomination to be that party’s candidate for statewide office of Attorney General. As

    noted above Mr. Fairfax was not an incumbent, and his principal opponent was a

    white candidate with a strong background who went on to win the Democratic

    primary, statewide, and to subsequently be elected Attorney General of the State of

    Virginia. Thus, evidence that Mr. Fairfax would have won the 2013 Attorney

    General Democratic primary within the boundaries of the eleven illustrative
                                              100
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 101 of 131 PageID#
                                    10609


    remedial districts that would replace the eleven unconstitutional districts in the

    2011 Enacted map in the illustrative modules I have drawn for the Court provides

    very strong evidence that a viable black candidate, who achieves cohesive support

    from the minority community and perhaps also some cross-over support from white

    Democrats, has a realistic opportunity to win the Democratic primary within these

    districts, even if not an incumbent.



    (c) It is my view that an incumbent legislator campaigning in any of the illustrative

    redrawn versions of these unconstitutional districts would have done even better.

    Thus, given the recompiled election data presented later in the text, I expect

    present incumbents in the eleven unconstitutional districts to win the Democratic

    primary in the districts drawn in any of my illustrative modules, assuming that

    they run for reelection in 2019. 48 Even if that incumbent were to retire prior to the



    48 In some circumstances, it may be easier for a minority candidate of choice to win
    the Democratic primary than to win the general election (e.g., when there are few
    white Democrats relative to the number of African-American Democrats, and the
    combined African-American and non-African-American vote for the Democratic
    candidate is not large enough to win a general election); while in other
    circumstances it may be harder for a minority candidate of choice to win the
    Democratic primary than to win the general election (e.g., when there are many
    more white Democrats than black Democrats, but the combined African-American
    and non-African-American vote for the Democratic candidate is large enough for a
    Democrat to win a general election). But, as emphasized earlier, to have a
    realistically drawn “minority opportunity district” it is necessary to have a realistic
    chance to win both a party primary and a general election, running in the latter as
    the official candidate of that party. For further discussion of this and related issues
    see Bernard Grofman, Lisa Handley & David Lublin, Drawing Effective Minority
    Districts: A Conceptual Framework and Some Empirical Evidence, 79 N.C. L. Rev.
    1383 (2001).


                                              101
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 102 of 131 PageID#
                                    10610


    2020 election, the seat would still be open seat with a high black voting age

    percentage and a history of electing a minority candidate.



                        VI. FINDINGS AND RECOMMENDATIONS




    1. Re submitted remedial plans



    For reasons elaborated in the Appendix, I cannot recommend to the Court any of

    the five full plans presented to the Court either as of the Court ordered deadline

    November 2, 2018, or with purely technical corrections submitted soon thereafter.

    These plans can be eliminated on grounds of lack of narrow tailoring and/or failure

    to clearly remedy the constitutional infirmity.



    2. Re court ordered map


    In evaluating compliance with all the various criteria identified in the body of this

    report that are elements of a constitutional remedy along traditional districting

    lines, my recommendation is that the Court adopt a plan of its own that draws on

    the best elements of plans that have been submitted to the Court. I would also

    propose that it focus on the illustrative map modules I have developed so as to

    ultimately select a preferred one from each module and then perfecting the remedial

    map in that portion of the state.




                                              102
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 103 of 131 PageID#
                                    10611


    While the modularized maps I submitted to the Court for the various regions of the

    state are intended to be illustrative, and there may well be ways of improving them

    further, it is my professional judgment that each provides an appropriate and

    narrowly tailored means of remedying the constitutional infirmities in the present

    unconstitutional districts using traditional districting criteria in a way that clearly

    that does not have race as a predominant motive. It is also my view that these

    illustrative maps are attentive to the legal issues in this case to which the Court

    has called attention. And, to the best of my knowledge, they do not pair any present

    incumbents.




    3. Re Timeline



    Between December 7, 2018 and the hearing on January 10, 2019, with response

    briefs due on December 14, the parties will have a full opportunity to present to the

    Court their comments on the illustrative maps I provide to the Court and

    suggestions for ways in which they should be redrawn. Since I am providing the

    Court with modules for different geographic areas of the state, after the Court

    hearing of January 10, I expect that the Court will provide me instructions as to

    which illustrative geographically specified modules it wishes to see in the final

    remedial map, and further instructions as to any additional reconfigurations that it

    wishes to see implemented. In particular, at some time after that hearing I expect

    to be given instructions by the Court on any reconfiguring of the illustrative maps


                                              103
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 104 of 131 PageID#
                                    10612


    that the Court believes is required by the comments of the parties. Once the Court

    has agreed on the basic outlines of a remedial map, I should be able to conduct any

    court-order further reconfiguring soon after being given these instructions, so that a

    court-ordered map can be put into place in a timely fashion.




                                             104
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 105 of 131 PageID#
                                    10613


                                          APPENDIX
                       Reasons for Recommending to the Court that it

                      Reject Each of the Five Submitted Remedial Maps



    I. Overview



    There were five submissions pursuant to the Court’s November 2 deadline that

    contained plans and maps offered as remedies which had sufficient information

    provided for me to evaluate them with respect to the relevant criteria discussed in

    the body of my Report. I reference these as Plaintiff’s A and Plaintiff’s B (from the

    plaintiffs), DI7002 and DI7003 from Defendant Intervenors (maps which were first

    introduced into the legislature), and the map from Virginia State Conference of

    NAACP Branches, which I henceforth simply label simply as the NAACP map.



    The five complete plans/maps offered pursuant to the Court’s November 7 deadline

    are, in my view, fatally flawed by not offered a fully narrowly tailored remedy for

    the constitutional infirmities in the set of eleven districts found to be

    unconstitutional instances of race preponderant gerrymandering in that they either

    modify some legislative districts that, demonstrably, did not need to be changed to

    deal with the constitutional problems identified (e.g., reconfigurations of more

    districts than needed for remedial purposes, or having redrawn districts that were

    not adjacent to the unconstitutional districts) and/or they failed to satisfactorily

    address the constitutional infirmity in some or all of the unconstitutional districts

                                               105
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 106 of 131 PageID#
                                    10614


    in a narrowly tailored fashion.



    Below I provide summary data charts for each of hese five plans, with comparisons

    to the 2011 Enacted map. Because the five submitted remedial plans differed in the

    number of districts they changed, and they differ in exactly which districts are

    changed, the summary charts below are not organized into modules in the same

    way as in the Report’s discussion of my own illustrative modules. Rather they are

    organized into three groupings of districts that facilitate comparisons across the

    plans. The first grouping reports data from the eleven unconstitutional districts.

    The second grouping reports data from the additional ten districts (district 27, 62,

    68, 72, 73, 76, 79, 81, 85, and 91) which have been changed in all five plans.

    However, the summary data on mean and median values reported in the second

    chart is that for the combined set of twenty-one districts that are found in the first

    two groupings. This way of reporting data allows for more meaningful comparisons

    across plans since the set of changed districts being compared in the first two sets of

    districts is the same for all plans. Note, however, the degree to which there are

    differences in how each plan redrew the 2011 Enacted map, since there are only 21

    districts that have been changed in all five plans, with the plans differing in which

    districts each changed, so that there are 36 different districts that have been

    changed in at least one of the submitted remedial maps.



    The third grouping identifies the remaining districts that are changed in the given



                                              106
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 107 of 131 PageID#
                                    10615


    plan, but that are not changed in all five submitted remedial maps. Thus, this third

    grouping is not the same for all plans, e.g. since DI7002 changes 30 districts in

    total, there are nine districts in the third grouping for that plan. The summary

    data on mean and median values reported in the third chart is that for all districts

    that are changed in the given plan. This third grouping is not reported for the 2011

    Enacted map.




                                             107
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 108 of 131 PageID#
                                    10616


    2011 Enacted Map




                                       108
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 109 of 131 PageID#
                                    10617


    DI7002




                                       109
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 110 of 131 PageID#
                                    10618




                                       110
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 111 of 131 PageID#
                                    10619


    DI7003




                                       111
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 112 of 131 PageID#
                                    10620




                                       112
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 113 of 131 PageID#
                                    10621


    NAACP




                                       113
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 114 of 131 PageID#
                                    10622


    NAACP




                                       114
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 115 of 131 PageID#
                                    10623


    PLAINTIFFS A




                                       115
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 116 of 131 PageID#
                                    10624




                                       116
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 117 of 131 PageID#
                                    10625


    PLAINTIFFS B




                                       117
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 118 of 131 PageID#
                                    10626


    PLAINTIFFS B




                                       118
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 119 of 131 PageID#
                                    10627


    II. Identified flaws



    While I cannot recommend the adoption of any of the plans in their present form, I

    have reviewed the features of each of these submitted proposed remedial maps with

    an eye toward the possibility of modifying elements of these submitted plans that

    were consistent with a narrowly tailored remedy in preparing the configurations of

    my own illustrative remedial maps. I discuss below, in more detail than in the body

    of the Report, the reasons why I cannot recommend to the Court any of the

    submitted remedial maps.



    1. First, each of the five plans changes 30 or more districts. DI7002 changes 30;

    DI7003 changes 32; the NAACP changes 30; Plaintiffs’ A changes 33 and Plaintiffs’

    B changes 32.   My own examination of alternative mapping demonstrate that

    reconfiguration of more than 30 of the districts in the 2011 Enacted Plan was

    certainly not necessitated by the need to address the constitutional infirmities in

    the eleven districts found to be unconstitutional. Indeed, the illustrative remedial

    maps that can be constructed from the modules I have submitted to the Court

    would lead to a change in only from 21 to 26 districts.



    Even were an excessive number of changed districts the only flaw, I cannot

    recommend a plan with this flaw, and so for this reason alone I cannot recommend

    DI7003, nor can I recommend either of Plaintiffs’ plans. As noted in the Report,



                                             119
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 120 of 131 PageID#
                                    10628


    changes in even as many as 30 districts are, in my view, not needed to fully remedy

    the constitutional infirmities in the eleven unconstitutional districts, thus rendering

    DI7002 and the NAACP plan also highly problematic.



    2. Second, four of these plans change districts that are not adjacent to the

    unconstitutional districts. In particular, both Plaintiffs Plan A and Plaintiffs Plan

    B change both district 65 and district 56; while the NAACP plan changes district

    65, and DI7003 changes district 21. My own examination of alternative mapping

    demonstrate that reconfiguration of these additional districts was not necessitated

    by the need to address the constitutional infirmities in the eleven districts found to

    be unconstitutional. Even were this the only flaw, I cannot recommend a plan with

    this flaw, and so for this reason alone I cannot recommend DI7003, Plaintiffs Plan

    A, Plaintiffs Plan B, or the NAACP plan.



    In sum, since four of the five submitted plans make changes in some districts that

    did not need to be changed in order to remedy the constitutional violation, I cannot

    recommend DI7003, Plaintiffs Plan A, Plaintiffs Plan B, or the NAACP plan to the

    Court, and the remaining plan, DI7002, by changing 30 districts is also highly

    problematic. Moreover, each of the plans has other major flaws.



    Another indicator of a failure to create a narrowly tailored remedy is redrawing of

    remedial districts with a greater than 60% black voting age population, without



                                              120
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 121 of 131 PageID#
                                    10629


    evidence that such a high black percentage was needed to avoid vote dilution. My

    own illustrative configurations, and the analyses I have done of these

    configurations, indicate that it not necessary to avoid vote dilution to drawn maps

    in which any of the redrawn districts exceed 55% black voting age population. Even

    if having some districts which exceed 60% black voting age population were the only

    problem with a submitted remedial plan, because it is a clear signal of a failure to

    address the need for a narrowly tailored remedy, in the absence of evidence that

    such a configuration was needed to avoid vote dilution, or compelled by geographic

    or demographic factors, I cannot recommend plans which have this feature to the

    Court.



    Similarly, there are simply no good reasons to increase the African-American voting

    age population in any of the unconstitutional districts above what is found in the

    2011 Enacted map. Thus, I cannot recommend to the Court any plan that increases

    the African-American voting age population in any of the unconstitutional districts

    above what is found in the 2011 Enacted map.



    (a) The HB7002 plan offered by Defendant-Intervenors has 6 of its 11 redrawn

    unconstitutional districts still with black voting age population above 55%, and two

    of these have BVAP above 60%, and it increases black voting age population in four

    of the six districts in it with BVAP above 55% as compared to the 2011 Enacted

    plan..



                                             121
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 122 of 131 PageID#
                                    10630




    (b) The HB7003 plan offered by Defendant-Intervenors has 1 of its 11 redrawn

    unconstitutional districts with black voting age population above 55%.



    (c) The NAACP plan has 1 of its 11 redrawn unconstitutional districts with black

    voting age population above 55%.



    (d) Plaintiffs plan A has 3 of its redrawn unconstitutional districts still with a

    greater than 55% black population -- districts 63 (55.8%), 70 (58.5 %), and 92 (58.2

    %), and it increases black voting age population in district 70 as compared to the

    2011 Enacted plan.



    (e) Plaintiffs plan B also has 3 of its redrawn unconstitutional districts still with a

    greater than 55% black population (districts 63 and 74, and 92), and it increases

    black voting age population in district 74 as compared to the 2011 Enacted plan

    (59.8% vs. 56.1%).



    In my view, from a narrow tailoring perspective, there would need to be a clear

    justification for remedial districts with a black population above 55%, or ones that

    increase black population in an unconstitutional district over what it had been in

    the 2011 Enacted map. Because a Court-adopted plan must be narrowly tailored,

    based solely on the black voting age percentages in the reconfigured remedial



                                              122
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 123 of 131 PageID#
                                    10631


    districts discussed above, I clearly cannot recommend either of Plaintiffs remedial

    plans A or B, or HB7002 for adoption by the Court, and I find the two others

    problematic for this reason.



    3. A third distinct indicator of a failure to create a narrowly tailored remedy is

    redrawing of remedial districts (and adjacent redrawn districts) in a way that

    unnecessarily fragments counties and other pre-existing political units. In general,

    traditional districting criteria would lead to the creation of districts that are

    centered in particular counties and do not involve pieces (especially multiple pieces)

    of multiple counties, and which keep counties and other administrative units whole

    to the extent feasible, except as required by population or geographic considerations

    or concern to avoid vote dilution. My own illustrative configurations and the

    analyses I have done of these configurations indicate that such geographic or

    population constraints do not apply, nor is it necessary to avoid vote dilution by

    redrawing maps with large numbers of county splits. Even if having a large

    number of unnecessary county splits were the only problem with a submitted

    remedial plan, because it is a clear signal of a failure to address the need for a

    narrowly tailored remedy, in the absence of evidence that such a configuration was

    needed to avoid vote dilution or compelled by geographic or population factors, I

    cannot recommend plans that have this feature to the Court.49



    49
      I should note that the more districts one changes from their configurations in the
    2011 Enacted map, the easier is, ceteris paribus, to eliminate unnecessary county
    splits by reconfiguring all the districts that contain portions of the county in a way
                                               123
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 124 of 131 PageID#
                                    10632




    The 2011 Enacted Map is one with a very high number of county splits. The

    number of county splits is reduced in all five of the submitted remedial maps.

    Nonetheless, looking at the treatment of particular counties, such as Richmond, the

    number of county splits in those plans is excessive in my view in terms of a

    narrowly tailored remedial plan drawn according to traditional districting criteria,

    and cannot be justified by the need to avoid pairing incumbents.



    While I have generated data tables that indicate county splits in each of the

    remedial plans in the three sets used for the previous data tables ( the eleven

    unconstitutional districts, the ten districts that are changed in all plans, and the

    districts that are changed in a particular plan but not in all plans), because there

    are compelling reasons to reject each of remedial plans before we get to a county

    split comparison and because of space considerations, I have not bothered to

    reproduce those tables in this Appendix. Rather I will simply focus on excessive



    more sensitive to traditional districting criteria. Because the illustrative maps I
    have provided have sought to minimize the number of districts that are changed,
    they also contain more county pieces than would be the case were the same
    principles of traditional districting applied in those maps be applied to a wider
    geographic area encompassing changes in more districts. If we look only at the
    districts actually changed in my illustrative maps, these maps nonetheless perform
    better, on average, vis-à-vis the criterion of minimizing county splits, than any of
    the remedial maps. My illustrative remedial maps perform especially well with
    respect to this criterion vis-à-vis the eleven unconstitutional districts. In particular,
    as indicated in the Report, plans can be created based on my illustrative modules
    that allow for eight of the eleven unconstitutional districts to lie within a single
    county, and this allows for reduction in the number of splits of that county.

                                               124
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 125 of 131 PageID#
                                    10633


    splits in some counties in each submitted remedial map. In the data reported below

    I only report the total splits for those districts that were changed in the plan.50 Here

    a county split is counted when some portions of a county are contained in a district.

    I treat the issue of fracking, i.e., where the pieces of that county in the given district

    are discontiguous from one another and thus might be counted as more than a

    single piece, as a separate issue.



    (a) In the 30 districts redrawn in this remedial map, the D17002 plan splits

    Chesterfield so that it has pieces in 7 of the changed districts. Even though

    Chesterfield, too, is a large county, this number of splits is completely unnecessary.

    And, Norfolk is split in the redrawn districts this plan in 6 pieces, again an

    unnecessary number of county splits. And Richmond is split in 5 pieces, again an

    unnecessary number of county splits. And Henrico is split into 6 districts, again an

    unnecessary number of splits.



    (b) In the 32 districts it has redrawn in its remedial map, the DI7003 plan in its

    changed districts splits Chesterfield so that it has pieces in 7 redrawn districts.

    Even though Chesterfield, too, is a large county, this number of splits is completely

    unnecessary. And Richmond is split in 5 pieces, again an unnecessary number of



    50Thus there may well be county splits that are not being tallied if those are in
    districts that were left unchanged from their configuration in the 2011 Enacted
    map. This tallying process is different from what is provided in the body of the
    Report for my illustrative modules, where information on unchanged districts in the
    geographic region of the unconstitutional district (s) is also being reported.
                                               125
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 126 of 131 PageID#
                                    10634


    county splits. And Henrico is split into 7 districts, an unnecessary number of splits.

    And, Norfolk is split in this plan in 6 pieces, a clearly unnecessary number of splits.



    (c) In the 30 districts it has redrawn in its remedial map, the NAACP plan splits

    Chesterfield so that it has pieces in 8 districts. Even though Chesterfield is a large

    county, this number of splits is completely unnecessary. And Richmond is split in 5

    pieces, again an unnecessary number of county splits. However, Norfolk in the

    NAACP map is split into only 4 districts, fewer than in Defendant-Intervenors’

    plans, and it is otherwise generally as good or better with respect to county splits as

    Defendant –intervenor plans.



    (d) In the 33 districts it has redrawn in its remedial map, Plaintiffs plan A splits

    Chesterfield so that it has pieces in 6 districts in the districts redrawn in that plan,

    more than needed; Henrico is split into 6 districts. However, Richmond is split in

    only 4 pieces in Plaintiffs’ Plan A, fewer than in the Defendant Intervenor plans.



    (e) In the 32 districts it has redrawn in its remedial map, Plaintiffs’ plan B splits

    Chesterfield so that it has pieces in 6 districts. Even though Chesterfield is a large

    county, this number of splits is unnecessary. And Richmond is split in 5 pieces,

    again an unnecessary number of county splits. Henrico, however, is split into 5

    districts, fewer than in the Defendant Intervenor plans.




                                              126
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 127 of 131 PageID#
                                    10635




    4. The standard way to count county splits is simply to ask whether or not a county

    has population located within a given district and count the number of districts for

    which this is true. That is the method employed above and in the body of this

    Report, and in the customary map analysis reports produced by legislative staff of

    the Virginia Chamber of Delegates. But, as I reviewed the 2011 Enacted map I

    realized that, in some districts, including four of the eleven unconstitutional

    districts (63, 70, 90 and 95), one in each of the four geographic areas of the state

    identified above which contained one or more legislative districts found to be

    unconstitutional, the 2011 Enacted plan had a feature that, in my view, should not

    exist in any court-ordered map. I therefore checked for the presence of this feature

    in all the proposed remedial maps.



    The feature in question is what I have labeled “fracking” (in parallel with other

    terms in the redistricting literature such as “cracking,” “packing” and “stacking”).

    Fracking occurs when the county population found within a given district consists of

    two or more discontiguous pieces. Absent a situation in which a political

    jurisdiction is legally defined as having discontiguous pieces, the presence of fracked

    counties shows what I (and I believe all redistricting specialists) would regard as

    either a poorly constructed map, or a signal of possible intended racial (or partisan

    or incumbent protection) gerrymandering, It involves intended manipulation of

    county boundaries in a way that violates traditional principles of districting in



                                              127
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 128 of 131 PageID#
                                    10636


    failing to minimize unnecessary splits of the populations contained within pre-

    existing political units. By simple geographic logic there can never be a population-

    based reason for fracking, since any frack can be remedied by simply swapping

    equal populations from the fracked county across districts so as to eliminate the

    fracking.



    If a proposed remedial map contained fracking, I treated that fact as a sufficient

    reason not to recommend that remedial plan to the Court, since such a feature

    would indicate a poorly constructed map with a feature that a court seeking to use

    traditional districting criteria to the extent feasible would not wish to order into

    effect.   A frack could also serve as a a signal of possible gerrymandering intent,

    and even were the frack to be argued to be directed toward incumbent protection, it

    would need to be demonstrated that the fracking did not interfere with the drawing

    of a plan in a constitutional fashion.



    District 70 in DI7002 fracks Richmond County; similarly, district 70 in DI7003 also

    fracks Richmond County. For that reason alone, I cannot recommend that map to

    the Court. Because identifying fracks is a time consuming process, and because

    there were compelling reasons to reject the other submitted remedial maps because

    of features such as the total number of districts reconfigured in each, I did not

    pursue further my search for fracking in the remedial maps.




                                              128
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 129 of 131 PageID#
                                    10637


    5. Compactness: On average, of the five submitted plans, if we look only at the

    unconstitutional districts, all plans are as good or better than the Enacted Map

    with respect to both Polsby-Popper and Reock scores. While there are differences in

    compactness scores across the five submitted remedial plans, with Plaintiffs plans A

    and B being as good or best with respect to both criteria, and DI7003 being clearly

    the worst with regard to one of them, I do not regard the differences across the five

    plans as large enough to justify a clear superiority of one plan over another with

    respect to compactness, since all are superior to the 2011 Enacted Map on both

    criteria.



    Overall comparisons: None of the five plan is clearly superior to all other plans with

    respect to all of the relevant criteria, but most importantly:



    (a) Three of the five plans fail a narrow tailoring test in terms of changing more

    districts than need to be changed to remedy constitutional infirmities, with four

    failing a narrow tailoring test by changing the boundaries of districts that are not

    adjacent to any of the unconstitutional eleven.



    (b) All five plans fail a narrow tailoring test in terms of avoiding the perpetuation

    of at least one district with a greater than 55% black voting age population without

    evidence that such as percentage is needed to avoid minority vote dilution; and

    some of the plans (Plaintiffs A and Plaintiffs B, DI2002) actually increase black



                                              129
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 130 of 131 PageID#
                                    10638


    voting age population in some of the redrawn unconstitutional districts from what it

    was in the 2011 Enacted plan



    (c) None of the five plans is narrowly tailored with respect to preservation of county

    boundaries, Each exhibits an excessive number of avoidable county splits, with a

    particular issue being the degree to which some large counties are fragmented.

    Moreover, DI7002 and DI7003 exhibit fracking in district 70.



    Thus, each of the plans fail a narrow tailoring test with respect to one or more of the

    narrow tailoring tests identified above. Hence, my recommendation is that none of

    the five plans be adopted by the Court, since they fail to offer a narrowly tailored

    remedy.



    Nonetheless, as I indicated earlier, since each of these plans is better than the

    Enacted Plan with respect to at least one traditional districting criteria, I sought to

    carefully review key geographic elements of each of these proposed remedial plans

    with the goal of identifying features of each that might usefully be incorporated in

    whole or in part in the illustrative remedy maps that I offer to the Court. My

    careful review of the geography and demography of the state and of the key features

    of proposed remedial plans by all of the parties, has allowed me to offer to the Court

    a modularized approach to effectuating a constitutional map in which I present to

    the Court a set of options for different geographic areas of the state that resolve



                                              130
Case 3:14-cv-00852-REP-AWA-BMK Document 323 Filed 12/07/18 Page 131 of 131 PageID#
                                    10639


    tradeoffs among traditional redistricting criteria in slightly different ways.




                                              131
